Exhibit 10.(ii)(B)(1)

 

LOGO [g32626ex10_iib1.jpg]

 

7-ELEVEN, INC. – INDIVIDUAL

STORE FRANCHISE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Statement of Intent and Definitions    1     (a) Statement of Intent    1  
  (b) Headings    1     (c) Definitions    1 2.   Independent Contractor    2 3.
  Franchise Fee and Down Payment    2 4.   Training; On-Line Systems Support
Guide    2     (a) Initial Training    2     (b) Ongoing Training    2     (c)
Employee Training    3     (d) On-Line Systems Support Guide    3 5.   Ownership
of 7-Eleven System; Confidentiality; Noncompetition    3     (a) Ownership of
7-Eleven System    3     (b) Confidentiality    3     (c) New Developments    3
    (d) Noncompetition    3 6.   Effective Date    4     (a) Commencement of
Obligations    4     (b) Conditions to Occurrence of Effective Date    4     (c)
Failure to Meet Conditions for Effective Date to Occur    5 7.   License    5  
  (a) Grant of License    5     (b) Reserved Rights    5 8.   Lease    5     (a)
Lease of Store and 7-Eleven Equipment; Use of 7-Eleven Equipment    5     (b)
Third Party Beneficiary    6     (c) Disclaimer of Warranties    7     (d)
Condemnation Awards    7     (e) Breach of Lease    7 9.   Term    7 10.  
7-Eleven Charge    7     (a) 7-Eleven Charge    7

 

- i -



--------------------------------------------------------------------------------

    (b) Adjustment to 7-Eleven Charge for Failure to Meet Recommended Vendor
Purchase Requirement    7     (c) Adjustment to 7-Eleven Charge upon Declaration
of Invalidity of Certain Provisions    8 11.   Your Draws    8 12.   Bookkeeping
and Financial Matters    8     (a) Bookkeeping; Inspection of Records    8    
(b) Deposits; Cash Payments for Daily Purchases/Operating Expenses    8     (c)
Reports and Other Bookkeeping Information    9     (d) Electronic Invoices    10
    (e) Financial Summaries and Assistance that We Provide You    10     (f)
7-Eleven Store Information System.    10 13.   Open Account; Financing; and
Minimum Net Worth.    10     (a) Open Account    10     (b) Financing    11    
(c) Interest    11     (d) Minimum Net Worth    11 14.   Audit Rights    11 15.
  Merchandising and Inventory; Recommended Vendors    12     (a) Initial
Inventory    12     (b) Ongoing Inventory and Categories    12     (c)
Proprietary Products    12     (d) Product Packaging and Display    12     (e)
Nationally/Regionally Promoted Products and Exclusive Products    12     (f)
Suggested Retail Selling Prices    13     (g) Vendor Requirements    13     (h)
Recommended Vendor Procedure    13     (i) Designated Service Vendors    13    
(j) Our Vendor Negotiating Practices and Treatment of Discounts and Allowances
   13     (k) Review of Vendor Negotiating Practices and Treatment of Discounts
and Allowances    14 16.   7-Eleven Foodservice Standards    15     (a)
Compliance with 7-Eleven Foodservice Standards    15     (b) 7-Eleven
Foodservice Standards Related to Fresh Foods    15     (c) Foodservice
Certification Standards    15     (d) Quality Inspections    15

 

- ii -



--------------------------------------------------------------------------------

    (e) Failure to Comply with 7-Eleven Foodservice Standards    15 17.   Our
Indemnification    16 18.   Your Indemnification; Insurance    16 19.   Your
Additional Covenants    16 20.   Maintenance and Utilities    17     (a) Your
Maintenance Obligations    17     (b) Maintenance Contracts    17     (c) Your
Failure to Maintain the Store    18     (d) Maintenance Performed By or Through
Us    18     (e) Utilities    18 21.   Taxes    18 22.   Advertising    18    
(a) Advertising Fee    18     (b) Local Advertising/Advertising Approval    20  
  (c) Internet Promotion    20     (d) Foodservice Promotion    20 23.   Service
Mark and Related Trademarks    20     (a) Right to Use the Marks    20     (b)
Agreements Regarding the Marks    20     (c) Use of the Marks    21     (d)
Certain Prohibited Conduct    21     (e) Infringement and Dilution    22     (f)
Domain Names; Use of Internet    22 24.   Renewal of Franchise    22 25.  
Assignment    23     (a) Assignment by Us    23     (b) Assignment by You    23
    (c) Our Right of First Refusal    24 26.   Termination    24     (a)
Termination by Us    24     (b) Curing Breaches; Multiple Defaults    27     (c)
Termination on Death or Incapacitation    28     (d) Market Withdrawal    28    
(e) Transfer and Refund Rights    28

 

- iii -



--------------------------------------------------------------------------------

    (f) Our Right to Assume Operation of the Store    30 27.   Mutual
Termination; Termination by You    30     (a) Mutual Termination    30     (b)
Termination by You    30 28.   Close Out Procedure    31     (a)
Post-Expiration/Termination Obligations    31     (b) Settlement of Open Account
   31     (c) Payment of Indebtedness to Us; Delivery of Final Financial
Summaries    32 29.   Mediation    32 30.   Governing Law; Jurisdiction    33  
  (a) Governing Law    33     (b) Jurisdiction    33 31.   Miscellaneous
Provisions    33     (a) Nonwaiver    33     (b) Disclosure    33     (c)
Circumstances Beyond a Party’s Control    34     (d) Notices    34     (e)
Severability    34     (f) Personal Qualification    35     (g) Complete
Agreement    35     (h) Consents    35     (i) Interpretation    35     (j)
Waiver of Damages    35     (k) Consultation with Advisors    36     (l) Savings
Clause    36

 

EXHIBITS:

 

A -    Store B -    7-Eleven Equipment C -    7-Eleven Contractual
Indemnification D -    Selected Provisions E -    Definitions F -   
Survivorship G -    Required Proprietary Products H -    Release of Claims and
Termination I -    Security Agreement J -    Procedures for Selection of Third
Party Reviewer and for Reviewing Vendor Negotiating Practices

 

- iv -



--------------------------------------------------------------------------------

STORE FRANCHISE AGREEMENT

 

In consideration of the mutual promises and agreements contained in this
Agreement, the receipt and sufficiency of which are acknowledged, the parties
agree as follows:

 

1. Statement of Intent and Definitions.

 

(a) Statement of Intent.

 

(1) Franchising is a method of distributing goods or services in a consistent
manner. The customer expects a similar shopping experience at a franchised
business, regardless of its location or operator. By signing this Agreement, you
acknowledge the importance of these concepts, and agree to participate in the
7-Eleven System, which promotes a uniform method of operating a convenience
store. You recognize that a uniform presentation of a high quality 7-Eleven
Image is critical to the customer’s perception of the 7-Eleven System, and that
you agree to contribute to that perception by operating your Store in compliance
with this Agreement and the 7-Eleven System.

 

(2) You recognize the benefits to you and the 7-Eleven System (including the
benefits of scale that a large chain gets from its high volume of purchases) of
purchasing the products and services sold at your Store from common vendors
and/or distributors. You agree: (a) to operate your Store in a way that
recognizes the right and responsibility of the retailer to provide value to
7-Eleven customers and (b) to order the products and services 7-Eleven customers
want, introduce new products, manage frequent deliveries, discontinue offering
slow selling items, and provide excellent customer service.

 

(3) You agree that the 7-Eleven System is subject to modification based on
changes in technology, competitive circumstances, customer expectations, and
other market variables. Those changes to the 7-Eleven System may include changes
in operating standards, products, programs, services, methods, forms, policies
and procedures; changes in the design and appearance of the building, signage
and equipment; and changes to the Service Mark and Related Trademarks.

 

(4) We agree to assist you by providing a recognized brand, merchandising advice
and operational systems designed to meet the needs of 7-Eleven customers. We
also agree to contribute to the value of the 7-Eleven Service Mark and brand by
fulfilling those duties and tasks assigned to us in this Agreement as our
responsibility within the 7-Eleven System.

 

(5) You recognize the advantages of the 7-Eleven System and wish to obtain a
franchise for a 7-Eleven Store. You understand that an investment in the Store
involves business risks and that your business abilities and efforts are vital
to the success of the Store. You agree that the terms of this Agreement are
acceptable to you, and are material and reasonable.

 

(b) Headings. The captions used in the paragraphs and subparagraphs of this
Agreement are inserted only for purpose of reference. These captions will not
govern, limit, modify or in any other manner affect the scope, meaning or intent
of the provisions of this Agreement or any part thereof, nor will they otherwise
be given any legal effect.

 

(c) Definitions. “We,” “us”, “our” or “7-Eleven” means 7-Eleven, Inc., the
franchisor. “You” or “your” means the Franchisee, as defined more fully in
Exhibit E. Initially capitalized terms used in this Agreement are defined in
Exhibit E or in one of the other Exhibits to this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

2. Independent Contractor. You and we agree that this Agreement creates an
arm’s-length business relationship and does not create any fiduciary, special or
other similar relationship. You agree: (a) to hold yourself out to the public as
an independent contractor; (b) to control the manner and means of the operation
of the Store; and (c) to exercise complete control over and responsibility for
all labor relations and the conduct of your agents and employees, including the
day-to-day operations of the Store and all Store employees. You and your agents
and employees may not: (i) be considered or held out to be our agents or
employees or (ii) negotiate or enter any agreement or incur any liability in our
name, on our behalf, or purporting to bind us or any of our or your
successors-in-interest. Without in any way limiting the preceding statements, we
do not exercise any discretion or control over your employment policies or
employment decisions. All employees of the Store are solely your employees and
you will control the manner and means of the operation of the Store. No actions
you, your agents or employees take will be attributable to us or be considered
to be actions obligating us.

 

3. Franchise Fee and Down Payment. You agree to pay us the Franchise Fee and the
Down Payment stated in Exhibit D upon the execution of this Agreement. Except as
provided in Paragraphs 4 and 6 with respect to the Down Payment and Paragraphs
4, 6, 26, and 27 with respect to the Franchise Fee, the Down Payment and the
Franchise Fee will be deemed fully earned and nonrefundable when paid in
consideration of the administrative and other expenses we have incurred in
granting the franchise.

 

4. Training; On-Line Systems Support Guide.

 

(a) Initial Training. Prior to the Effective Date, you agree to be certified by
us as having satisfactorily completed the initial training program for operating
a franchised 7-Eleven Store. You become certified in the following manner. If
you are one (1) individual, then you will be the trainee, and you may designate
up to one (1) additional individual that we approve to be an additional trainee.
If you are two (2) individuals, then those two (2) individuals will be the
trainees. If you become certified, you agree to pay for all expenses related to
initial training, excluding lodging costs (if we require you to travel for
initial training and lodging is necessary), if any, and our costs of providing
the initial training. If any of your trainees fail to become certified by us as
having satisfactorily completed the initial training program, you agree to be
responsible for all expenses related to the initial training, including lodging,
but excluding our costs of providing the initial training. At any time before
the Effective Date, if any of your trainees do not show an understanding of the
training, are not satisfactory to us in any respect, or are otherwise not
progressing in the initial training program in a manner satisfactory to us, we
may stop providing initial training to such trainee(s) or refuse to certify, or
revoke the certification of, any such trainee(s). If we discontinue initial
training, do not certify, or revoke the certification of any trainee, then: (a)
the business relationship, if any, between you and us will immediately
terminate; (b) this Agreement will not become effective and will be null and
void; and (c) we agree to refund the Down Payment and the Franchise Fee to you,
without interest, after deducting any amount you owe us, including any initial
training expenses for which we have reimbursed you or which we have paid on your
behalf. If you incur any expenses in attempting to obtain a 7-Eleven Store
franchise or if you rely in any other way on obtaining a franchise from us
(including incurring out-of-pocket expenses other than those for which we may
reimburse you under this Paragraph 4), then you agree that you will have done so
solely at your own risk, based on your own judgment and not in reliance upon any
statements or representations from us or our agents or representatives.

 

(b) Ongoing Training. We agree to offer additional training that we deem
necessary based on changes in the 7-Eleven System. We will test any major system
changes in our Company-operated Stores and/or in franchised stores where
franchisees volunteer to be a part of the test before making such major changes
to the 7-Eleven System. You agree to be responsible for all expenses, including
the costs of travel, lodging, meals and wages, incurred by your trainees and
other personnel in connection with any additional training program.

 

- 2 -



--------------------------------------------------------------------------------

(c) Employee Training. You agree to at all times keep your Store employees
adequately trained in the operation of the 7-Eleven Store so that your employees
can provide superior customer service and properly carry out the operations of
the Store in accordance with the 7-Eleven System and this Agreement.

 

(d) On-Line Systems Support Guide. As long as you are not in Material Breach of
this Agreement, we agree to provide you with access to our On-Line Systems
Support Guide on the 7-Eleven Intranet through your in-Store computer. The
On-Line Systems Support Guide provides information regarding, among other
things, training and Store operations and accounting procedures. We may provide
assistance and information to you through methods other than the On-Line Systems
Support Guide. The On-Line Systems Support Guide does not create any additional
obligations on you not otherwise provided for in this Agreement (including any
amendment to this Agreement).

 

5. Ownership of 7-Eleven System; Confidentiality; Noncompetition.

 

(a) Ownership of 7-Eleven System. You acknowledge that we are and will remain
the sole owner of all rights in and to the 7-Eleven System, the On-Line Systems
Support Guide, any information, manuals, materials, and any other confidential
communications (whether in electronic or other form) provided to you concerning
the operation of a 7-Eleven Store or related to the 7-Eleven System, and that
you are acquiring no property interest in or other right to them, other than a
license to use them during the Term of this Agreement. You agree to at all times
treat the On-Line Systems Support Guide and any other manuals, materials,
confidential communications, and the information contained therein, as
confidential and must maintain such information as secret and confidential in
accordance with Paragraph 5(b).

 

(b) Confidentiality. During the Term of this Agreement and thereafter, you
agree: (i) not to communicate, divulge or use the Confidential Information for
the benefit of any other person or entity and, following the expiration,
termination, or transfer of this Agreement; (ii) not to use the Confidential
Information for your own benefit; (iii) to divulge such Confidential Information
only to those of your employees who must have access to it in order to operate
the Store. Except as we may expressly permit in writing, you agree not to at any
time download, print, transmit via e-mail or any other means, copy, duplicate,
record, or otherwise reproduce the Confidential Information, in whole or in
part, or otherwise make the Confidential Information available to any
unauthorized person. The agreement in this Paragraph 5(b) will survive the
expiration, termination or transfer of this Agreement or any interest herein and
will be perpetually binding upon you. At our request, you agree to obtain
execution of agreements similar to those set forth in this Paragraph 5(b) from
your employees, agents, independent contractors, and any other of your personnel
who have received or will have access to the Confidential Information. Such
agreements must be in the form that we require.

 

(c) New Developments. If you or your employees develop any new concept, process
or improvement in the operation or promotion of the Store, you agree to promptly
notify us and provide us with all necessary related information, without
compensation. You hereby grant to us a perpetual royalty-free license to use and
sublicense the use of any such concept, process or improvement in any way we
choose.

 

(d) Noncompetition.

 

(1) Post-Term Non-compete. Except as otherwise permitted by us in writing, for a
continuous uninterrupted period commencing on the expiration, termination, or
transfer of all of your interest in this Agreement and continuing for one (1)
year thereafter, you agree not to, for yourself, or through, on behalf of or in
conjunction with any other person, partnership, corporation,

 

- 3 -



--------------------------------------------------------------------------------

limited liability company or other entity or association, maintain, operate,
engage in, or have any financial or beneficial interest in, advise, assist, make
loans to, or lease to, a Competitive Business which is, or is intended to be,
located at the site of the Store or at the site of any former 7-Eleven Store
within two (2) years of it last being operated as a 7-Eleven Store.

 

(2) Nothing in this Paragraph 5(d) will prevent you from owning, for investment
purposes only, an ownership interest in a business entity as a passive investor
without any involvement in the operations of such business entity.

 

(3) You and we agree that the foregoing agreement contains reasonable
limitations as to time, geographical area and scope of activity to be restrained
and does not impose a greater restraint than is necessary to protect our
goodwill or other business interests. Such agreement will be construed as
independent of any other agreement or provision of this Agreement. If all or any
portion of an agreement in this Paragraph 5(d) is held unreasonable or
unenforceable by a court having valid jurisdiction in an unappealed final
decision to which we are a party, you agree to be bound by any lesser agreement
imposed by or resulting from the court order as if the resulting agreement were
separately stated in and made a part of this Paragraph 5(d).

 

(4) You acknowledge that we will have the right, in our sole discretion, to
reduce the scope of any agreement in this Paragraph 5(d) without your consent,
effective immediately upon notice to you, and you agree to promptly comply with
any agreement as so modified.

 

(5) You agree that the existence of any claims you may have against us, whether
arising under this Agreement or otherwise, will not constitute a defense to the
enforcement by us of this Paragraph 5(d).

 

(6) You acknowledge that any breach of any of the terms of the covenant
contained in Paragraph 5(d) will result in irreparable injury to us and that we
are entitled to injunctive relief to prevent any such breach.

 

6. Effective Date.

 

(a) Commencement of Obligations. Your and our rights and obligations derived
from the grant of the franchise and the right to become part of the 7-Eleven
system of franchisees (including those set forth in Paragraphs 7(a), 8, 10, 11,
12, 14, and 17) will begin as of the Effective Date. All of your and our other
rights and obligations (including, without limitation, those in Paragraphs 4, 5,
6, 7(b), 18, 19, 25, 26, 27, and 28) will become effective as of the date that
the last party executes this Agreement.

 

(b) Conditions to Occurrence of Effective Date. We agree to use our best efforts
to make the Store available to you within a reasonable time. However, you agree
that, in order for the Effective Date to occur, all of the following conditions
must be met to our sole satisfaction on or before the date the Store becomes
available: (1) you and any of your trainees must be certified by us as having
satisfactorily completed the initial training program; (2) you will have paid us
all amounts that you owe to us under this Agreement; (3) all licenses, permits,
and bonds required by applicable laws or regulations or by us for the operation
of the Store (or any portion of the Store) must be available and, where
possible, obtained; (4) you will not have granted a security interest in the
Collateral or the franchise to anyone except us or our Affiliate; (5) you will
not have made any misrepresentation to us in connection with obtaining the
7-Eleven Store franchise; and (6) you will not have taken any action that would
be, or is, a breach of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(c) Failure to Meet Conditions for Effective Date to Occur. If (1) you fail to
meet any of the conditions contained in Paragraph 6(b); (2) the Store is not
available within ninety (90) days after you satisfactorily complete initial
training; or (3) the Effective Date does not occur within one hundred-twenty
(120) days after the date you and we signed this Agreement (or, if the Store is
under construction, within thirty (30) days after the completion date, if such
date is later than one hundred-twenty (120) days after you and we signed this
Agreement), then, except for your post-termination obligations and Paragraph 5,
this Agreement will not become effective and will be null and void and of no
further force or effect, unless you and we agree in writing otherwise. If this
Agreement does not become effective as provided in this Paragraph 6(c) through
no fault of yours, then we agree to refund the Down Payment and the Franchise
Fee to you, without interest, minus any amount you owe us as provided in this
Agreement.

 

7. License.

 

(a) Grant of License. As of the Effective Date, we grant to you, upon the terms
and conditions in this Agreement, the right and license, and you accept the
right and obligation, to operate a 7-Eleven Store at the Store location
identified in Exhibit A in accordance with this Agreement under the Service
Mark, Related Trademarks, and the 7-Eleven System and to use the Trade Secrets
and the Proprietary Products in connection with the operation of the Store.

 

(b) Reserved Rights. You agree that this Agreement does not grant you any
exclusive or protected territory. You further acknowledge that we are not
obligated to grant any additional franchises to you. This Agreement does not
grant you the right or license to operate the Store or to offer or sell any
products or services offered and sold by 7-Eleven Stores at or from any location
other than the Store location identified in Exhibit A or through any other
channel or method of distribution other than a 7-Eleven Store, including by or
through the Internet or similar electronic media. You agree that we and our
Affiliates retain all other rights, including the right to establish and
operate, and to grant others the right to establish and operate, convenience or
other stores under the Service Mark and Related Trademarks, any trade names, and
other service marks and trademarks, at any site other than the Store location,
including sites that are adjacent or proximate to the Store location. We and our
Affiliates also retain the right to offer and sell, and grant others the right
to offer and sell, any products and services similar or dissimilar to those
offered by 7-Eleven Stores, whether identified by the Service Mark, Related
Trademarks or by other trademarks, trade names or service marks, through any
other channel or by any other method of distribution, including by or through
the Internet or similar electronic media, on any terms and conditions we deem
appropriate. If we decide to subcontract to you (and you agree to accept)
certain of our obligations in connection with the sale of products and/or
services over the Internet, we will compensate you for your efforts to fulfill
those obligations in a reasonable amount to be mutually agreed upon by you and
us.

 

8. Lease.

 

(a) Lease of Store and 7-Eleven Equipment; Use of 7-Eleven Equipment.

 

(1) Beginning on the Effective Date, we lease the Store and 7-Eleven Equipment
to you solely for the operation of a franchised 7-Eleven Store pursuant to this
Agreement and in accordance with the 7-Eleven System. You agree to comply with
all local, state and federal laws, statutes, regulations, ordinances, and rules
of any applicable governmental entity with respect to the operation, use, repair
and possession of the Store and the 7-Eleven Equipment.

 

(2) If we currently own the Store, we may sell the Store and lease it back or
enter into other similar transactions in connection with a financing of the
Store or the improvements. If we currently lease the Store, then the Lease to
you is a sublease and certain provisions of the master lease

 

- 5 -



--------------------------------------------------------------------------------

are included on Exhibit A. If we are not currently leasing the Store but we
lease it in the future, the Lease to you will be a sublease, and we will amend
Exhibit A to summarize certain provisions of the master lease. You agree to
comply with all terms and provisions of the master lease referred to in Exhibit
A and not cause a breach of any such master lease. We reserve from the Lease
and/or common area such portions thereof, if any, as we may elect to use for:
the installation of banking or other similar equipment, attended or self-service
gasoline, attended or self-service car washes, a photo kiosk, signs or bill
boards, or telecommunications towers and other telecommunications equipment of
any type, and any additional areas that we consider necessary for the
installation, maintenance, repair, and operation of related equipment. You agree
to give us unobstructed non-exclusive rights to enter and exit in connection
with these reserved rights. Unless otherwise provided in a separate agreement
between you and us or our Affiliate or an amendment to this Agreement, we will
credit to your Open Account an amount equal to the rentals and similar fees we
receive for use of any portion that we reserve from the Lease, after deducting
from such rentals and similar fees the amount determined by multiplying the
rentals and similar fees by the percentage used to calculate the 7-Eleven
Charge. You agree that we may remodel the Store at any time in accordance with
one of our remodel programs and that you cannot remodel the Store without our
prior written consent.

 

(3) If we currently own the 7-Eleven Equipment, we may sell it and lease it back
or enter into other similar transactions in connection with a financing of the
7-Eleven Equipment. If we currently lease the 7-Eleven Equipment, then the Lease
to you is a sublease, and certain provisions of the master lease are included on
Exhibit B. If we are not currently leasing the 7-Eleven Equipment but we lease
it in the future, then the Lease to you will be a sublease, and we agree to
amend Exhibit B to summarize certain provisions of the master lease. You agree
to comply with all terms and provisions of the master lease referred to in
Exhibit B and not cause a breach of any such master lease. We may, at our
option, remove or replace any of the 7-Eleven Equipment or add new 7-Eleven
Equipment, including cash registers and point of sale computers and 7-Eleven
Equipment of a type or category other than currently exists. Any new or
additional 7-Eleven Equipment will be added to the list of 7-Eleven Equipment on
Exhibit B or we agree to otherwise provide you with electronic or written notice
of such changes to the 7-Eleven Equipment. You agree to, at all times use, as we
require, all 7-Eleven Equipment currently in the Store or that we add to the
Store. We may provide you with replacement Equipment if certain Equipment is
damaged or becomes inoperable. If you fail to promptly return the damaged or
inoperable equipment to us, we may charge you for the cost of the replacement
Equipment by debiting your Open Account.

 

(4) You may not modify, alter, remodel or add to the Store or 7-Eleven Equipment
or discontinue using any of the 7-Eleven Equipment required under the 7-Eleven
System without first obtaining our written consent.

 

(b) Third Party Beneficiary. You are not a third-party beneficiary of, and will
have no right directly or independently to enforce, any master lease. Such
rights are reserved to us to exercise in our sole discretion on a case by case
basis. We are not assigning to you any rights of exclusivity or non-competition
or any other rights or remedies under any master lease, and we may elect to
enforce, or not to enforce, our rights under any master lease (including rights
of exclusivity and non-competition), in our sole discretion. In the event we
elect to enforce such rights, any proceeds paid to us as a result will be first
applied to reimburse us for our attorneys’ fees and costs incurred. Any
remaining proceeds resulting from a finding in our favor with respect to
breaches of exclusivity or non-competition covenants in the master lease will be
credited to your Open Account after deducting from such proceeds the amount
determined by multiplying the remaining proceeds by the percentage used to
calculate the 7-Eleven Charge. However, our agreement to share proceeds
resulting from our enforcement of such provisions in any master lease does not
imply that you have any rights or remedies under the master lease.

 

- 6 -



--------------------------------------------------------------------------------

(c) DISCLAIMER OF WARRANTIES. YOU AGREE TO TAKE ALL OF THE STORE AND 7-ELEVEN
EQUIPMENT LEASED UNDER THIS AGREEMENT IN “AS-IS” CONDITION, WITH ALL FAULTS AND
DEFECTS, SUBJECT TO THE MASTER LEASE, IF ANY, AND ALL DOCUMENTS OF RECORD
AFFECTING THE STORE AND THE 7-ELEVEN EQUIPMENT. WE MAKE NO WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE STORE AND THE 7-ELEVEN EQUIPMENT, INCLUDING
WARRANTIES OF HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, QUIET ENJOYMENT, NON-DISTURBANCE, INTERFERENCE OR
INFRINGEMENT.

 

(d) Condemnation Awards. We will be entitled to all awards paid in connection
with any condemnation affecting the Store and, to the extent necessary to
effectuate this provision, you assign to us all rights in any condemnation award
to which you may be entitled, whether for loss of profits, goodwill, moving
expenses, loss of leasehold or otherwise. Any proceeds from a condemnation award
paid to us will be first applied to pay our attorneys’ fees and costs incurred.
Provided you do not Transfer or receive a Refund pursuant to Paragraph 26(e),
any remaining condemnation award proceeds specifically attributed to the
“goodwill of the Store as a going concern” will be credited to your Open Account
after deducting from such proceeds the amount determined by multiplying the
remaining proceeds by the percentage used to calculate the 7-Eleven Charge.

 

(e) Breach of Lease. You and we intend to create only a
landlord-tenant/lessor-lessee relationship with respect to the Lease provided
herein. If you breach this Agreement, then we will be entitled (in addition to
any other rights under this Agreement) to invoke all judicial and other rights
and remedies available to a landlord or lessor, at law or in equity, including
summary proceedings for possession of leased property; the right to appointment
of a receiver or similar remedies; and/or the right to terminate, cancel, or
declare a forfeiture of this Lease. If you receive notice of breach, non-renewal
or termination from us and you fail to vacate the Store and surrender the
7-Eleven Equipment prior to the effective date of termination stated in the
notice, then you will be deemed to be a tenant at sufferance and a trespasser,
you agree to immediately vacate and surrender the Store and the 7-Eleven
Equipment, and you will not be entitled to any notice to quit or vacate.

 

9. Term. Unless sooner terminated as provided in Paragraph 26, the Term of this
Agreement will end at the earlier of (i) fifteen (15) years from the Effective
Date or (ii) the expiration of our master lease, if any, for the Store premises
(subject to your Transfer or Refund rights, if any, as set forth in Paragraph
26(e)).

 

10. 7-Eleven Charge.

 

(a) 7-Eleven Charge. You agree to pay us the 7-Eleven Charge for the License,
the Lease and our continuing services. The 7-Eleven Charge is due and payable
each Collection Period with respect to the Receipts from that Collection Period
at the time the deposit of those Receipts is due. We may reconcile the 7-Eleven
Charge account reflected in the Financial Summaries on a monthly or other
periodic basis. At the reconciliation, we may make appropriate adjustments for
changes in hours of operation or other items necessitating an adjustment to the
total 7-Eleven Charge for the Accounting Period or any portion thereof. You may
not withhold Receipts or prevent payment of the 7-Eleven Charge to us on the
grounds of the alleged non-performance or breach of any of our obligations to
provide services to you or any other obligations to you under this Agreement or
any related agreement.

 

(b) Adjustment to 7-Eleven Charge for Failure to Meet Recommended Vendor
Purchase Requirement. If at any time during the Term of this Agreement we
determine based upon data available to us (“Determination Date”) that your total
Purchases of all products, and, separately, total purchases of cigarettes, do
not meet the Recommended Vendor Purchase Requirement for any

 

- 7 -



--------------------------------------------------------------------------------

consecutive three (3) full Accounting Periods, you agree that we may
unilaterally amend this Agreement to increase the percentage used to calculate
your 7-Eleven Charge by two (2) percentage points for the Accounting Period next
following the Determination Date, regardless of whether you meet the Recommended
Vendor Purchase Requirement for such Accounting Period. For example, if 50% was
used to calculate your 7-Eleven Charge before the increase, 52% will be used to
calculate your 7-Eleven Charge after the increase. After the Accounting Period
in which the increased percentage is applied, the percentage previously used to
calculate the 7-Eleven Charge may be reinstated; provided, however, that such
percentage may be increased again pursuant to this Paragraph 10(b) if you fail
to meet the Recommended Vendor Purchase Requirement for any other consecutive
three (3) full Accounting Periods during the Term.

 

(c) Adjustment to 7-Eleven Charge upon Declaration of Invalidity of Certain
Provisions. If any part of Paragraphs 15, 16 and/or 22 is declared invalid by a
court of competent jurisdiction and we do not terminate this Agreement under
Paragraphs 31(e) and 26(a)(8), then you agree that we may unilaterally amend
this Agreement to increase the percentage used to calculate your 7-Eleven Charge
by two (2) percentage points for the remainder of the Term of this Agreement. If
we elect to terminate this Agreement under Paragraphs 31(e) and 26(a)(8), we
will offer you a different 7-Eleven franchise agreement, which you do not have
to accept, with a term equal to the term then-remaining under this Agreement,
the terms of which will take into account the current economic situation, the
effect of the court’s final decision, and such other factors as we deem
appropriate.

 

If we adjust your 7-Eleven Charge pursuant to Paragraph 10(b) or 10(c) above,
then you will continue to pay the Advertising Fee pursuant to Paragraph 22(a)
during the period of the adjustment. If we adjust your 7-Eleven Charge pursuant
to Paragraph 10 (c) above, then you will continue to pay the Advertising Fee if
allowed by the Court’s decision.

 

11. Your Draws. Provided that you are not in breach of this Agreement, we agree
to: (a) pay to you every week an amount equal to the Weekly Draw indicated in
Exhibit D; (b) within approximately ten (10) Business Days after the end of each
Accounting Period, notify you of the available Monthly Draw and Excess
Investment Draw for such Accounting Period; and (c) within ten (10) days after
we receive your written request for the available Monthly Draw and/or Excess
Investment Draw, pay to you the amount of the available Monthly Draw and/or
Excess Investment Draw that you specified in your request, such amount not to
exceed the greater of the available Monthly Draw or Excess Investment Draw.

 

12. Bookkeeping and Financial Matters.

 

(a) Bookkeeping; Inspection of Records. We have the right to maintain
Bookkeeping Records with respect to your operation of the Store as part of our
records. You may perform or obtain any additional bookkeeping you wish. Either
party may inspect records of the operation of the Store prepared or obtained by
the other party where the records are maintained during normal business hours.

 

(b) Deposits; Cash Payments for Daily Purchases/Operating Expenses.

 

(1) You agree to:

 

(i) properly prepare and date the Cash Report and submit it on time;

 

(ii) deposit all Receipts into Store safes or other currency control devices as
designated by us before depositing such Receipts in the Bank or night depository
we designate;

 

(iii) deposit the Receipts for each Collection Period within twenty-four (24)
hours after the end of the Collection Period in the Bank or night depository we
designate, except

 

- 8 -



--------------------------------------------------------------------------------

for cash you spend from that day’s Receipts for Purchases or Operating Expenses
paid on that day, provided that you properly report, and provide us with
invoices related to, such cash expenditures for Purchases and/or Operating
Expenses; and

 

(iv) deliver to us, at the times we specify, written verification by the Bank of
the deposit (this verification must be dated as of the next day the bank is open
for business immediately following the end of the Collection Period).

 

(2) If we request, you agree to deliver the Receipts (except for authorized and
documented cash expenditures for Purchases and Operating Expenses) to us rather
than depositing the Receipts in the Bank. We have the right at any time to
require that you cease paying for Purchases and/or Operating Expenses with cash
out of the Receipts or limit those Purchases and/or Operating Expenses that you
are permitted to make with cash out of the Receipts.

 

(3) You understand and agree that we may withdraw or use for our benefit any
amounts you deposit in the Bank or deliver to us at any time, without paying any
interest or other compensation to you. You agree that we have the right to apply
Receipts first to the payment of the 7-Eleven Charge and then to amounts that we
pay on your behalf. We will pay interest on credit balances in the Open Account
as specified by Paragraph 13(c).

 

(c) Reports and Other Bookkeeping Information.

 

(1) You agree to prepare and furnish to us, on forms, at times (including at
each courier pick-up), and in the manner (including submission in an electronic
format) that we require:

 

(i) daily summaries of Purchases;

 

(ii) daily reports of Receipts;

 

(iii) time and wage authorizations for your Store employees on a weekly or other
periodic basis that we require;

 

(iv) all information we request regarding the vendors from which you make
purchases;

 

(v) actual sales data; and

 

(vi) all additional reports that we may reasonably require from time to time.

 

(2) We may require you to prepare or furnish any required reports using in-store
computers, cash register equipment or other types of equipment in the Store.

 

(3) You agree to deliver or furnish to us, with the frequency and at the times
we require, copies of bank drafts, vendor and other receipts, invoices for
Purchases, and receipts and bills for Operating Expenses. You also agree to keep
us currently advised electronically or in writing, as we specify, of all your
actual retail selling prices (which you alone will set) and of all discounts,
allowances, and/or premiums you receive. In addition, you agree to use
electronic equipment we provide to order, check-in and scan all products that
are capable of being handled in those ways. You further agree to keep (for such
time period that we specify from time to time, such time period not to exceed
seven (7) years) and make available to us any records, electronic documents, or
other documents relating to the operation of the Store that we request you to
retain and/or make available. You acknowledge that we are relying on the
accuracy of all information you and your employees provide, including all
payroll information. You agree that all information that you and your employees
provide will be truthful, accurate, complete, and in compliance with all
applicable laws and with all policies or requirements we implement from time to
time, provided that any changes in policies or requirements will not change the
fundamental requirements of Paragraph 12(c)(1). A further description of
bookkeeping practices to be used at the Store and our bookkeeping dispute
resolution procedures are included in the On-Line Systems Support Guide;
however,

 

- 9 -



--------------------------------------------------------------------------------

such bookkeeping dispute resolution procedures do not supercede the dispute
resolution provisions contained in Paragraphs 29 and 30, and we are not required
to comply with such bookkeeping dispute resolution procedures as a condition to
the exercise of our rights under Paragraphs 29 and 30.

 

(d) Electronic Invoices. If we have an arrangement with any of your vendors to
pay for Purchases through Electronic Invoices, you agree not to pay, or request
that we pay, such vendors in any manner other than through Electronic Invoices
in accordance with our requirements related to Electronic Invoice payments.

 

(e) Financial Summaries and Assistance That We Provide You. If you are not in
Material Breach of this Agreement, we agree to: (1) provide you with Financial
Summaries; (2) pay, on your behalf and in accordance with the vendors’ payment
terms, after you approve and submit them to us, bank drafts and invoices for
Purchases (as verified by the vendor statements or the appropriate vendor),
bills for Operating Expenses and the payroll for your Store employees; provided,
however, that we have the right to immediately pay all Electronic Invoices upon
receipt and without your prior approval, subject to your right to dispute the
accuracy of such Electronic Invoices with the vendor after payment; (3) pay you
draw checks as provided in Paragraph 11; and (4) assist you in preparing and
filing your business tax reports and returns (except your income tax, related
personal tax returns, and governmental census reports) to the extent the
information is available from the Bookkeeping Records. You authorize us to
collect discounts and allowances that were not already deducted from invoices,
and to charge you for the market value of any premiums you receive based upon
Purchases. You acknowledge that we may prepare Interim Financial Summaries at
any time.

 

(f) 7-Eleven Store Information System. You agree to use the 7-Eleven Store
Information System in connection with your operation of the Store in accordance
with our requirements. You agree that we own all information and data compiled
by or stored in the 7-Eleven Store Information System, and that we will have
electronic access to, and the right to use in any manner we elect (including
selling and retaining all proceeds from such sales) the information compiled and
managed by or stored in the 7-Eleven Store Information System or any other store
information systems used at or by the Store at the times and in the manner that
we specify. You may not in any way use or disclose all or any part of the
information or data compiled by or stored in the 7-Eleven Store Information
System, except in connection with your operation of the Store and as needed to
effectively work with your Store suppliers. You may not sell all or any part of
the information or data compiled by or stored in the 7-Eleven Store Information
System to any individual or entity.

 

13. Open Account; Financing; and Minimum Net Worth.

 

(a) Open Account. As part of the Bookkeeping Records, we agree to establish and
maintain an Open Account for you. You agree to pay us any unpaid balance in the
Open Account upon expiration or termination of the Agreement or earlier as
provided in Paragraph 13(b). We will debit all Purchases, Operating Expenses,
draw payments to you and amounts you owe us which relate directly or indirectly
to the operation of the Store to the Open Account for the Accounting Period in
which we receive invoices, reports or other information with respect to such
Purchases, Operating Expenses and amounts you owe us, regardless of when we pay
such amounts for you. We will debit the difference between the Down Payment and
the unpaid balance on your initial investment to the Open Account. We will
credit all Receipts to the Open Account for the Accounting Period in which the
Cash Report relating to those Receipts is dated, provided that you properly
deposit those Receipts in the Bank, deliver them to us, or otherwise properly
account for them as provided in this Agreement. We may also credit any amounts
we owe you to the Open Account. We will compute the balance in the Open Account
in the manner we consider appropriate on a monthly basis or at any time during
an Accounting Period that we consider it necessary. We will show the Open
Account balance in the Financial Summaries or Interim Financial Summaries that
we prepare for each Accounting Period (or any portion thereof).

 

- 10 -



--------------------------------------------------------------------------------

(b) Financing. We agree to finance any unpaid balance in the Open Account as a
loan to you, provided that (1) you are not in Material Breach of this Agreement;
(2) you have granted us, and we continue to have, a first lien on the
Collateral; and (3) you have executed a Security Agreement and financing
statements (including any renewal or continuation financing statements that we
require). If at any time there has been a Material Breach by you or we believe
that any of the conditions set forth above are not met or if we reasonably
believe that our security interest is threatened, we may discontinue the
financing described above. If we do so, you agree to immediately pay us the
unpaid balance in the Open Account.

 

(c) Interest. If we provide financing on the unpaid balance in the Open Account
as described above, then the amount of the unpaid balance in the Open Account at
the beginning of each Accounting Period will bear interest for the number of
days in the then-current Accounting Period at the rate specified in Exhibit D.
If there is a credit balance in the Open Account at the beginning of any
Accounting Period, then the amount of the credit balance will bear interest for
the number of days in the then-current Accounting Period at the rate specified
in Exhibit D. We will credit or debit, as applicable, to the Open Account an
amount equal to the accrued interest. However, at our sole option, we may limit
the credit balance amount in the Open Account upon which we will pay interest to
you upon notice to you. Any such notice will be effective three (3) days after
we send such notice to you, and such notice will advise you of your right to
withdraw the full current credit balance in the Open Account. We will pay you
interest as determined under this Paragraph 13(c) on the current credit balance
until the notice is effective.

 

(d) Minimum Net Worth. You agree to maintain at all times during the Term of
this Agreement a Minimum Net Worth of at least fifteen thousand dollars
($15,000). If you operate more than one (1) franchised 7-Eleven Store, you agree
that we may transfer Net Worth in excess of the Minimum Net Worth in one (1) of
your 7-Eleven Stores to another of your 7-Eleven Stores which has a Net Worth
below the Minimum Net Worth, or directly to us if the other Store’s Franchise
Agreement is terminated or expires and there was an unpaid balance in the Open
Account at the time of termination or expiration.

 

14. Audit Rights. We agree to conduct at least one (1) Audit each calendar
quarter or in any other three (3) month period that we designate. If you
request, we will conduct additional Audits for a fee equal to the cost of
conducting the Audit. In addition to our Audit rights, you may engage a
reputable, qualified third-party to conduct Audits of the Store upon twenty-four
(24) hours prior written notice to us. We have the right, at our option, to
enter the Store and conduct Audits: (1) during hours that the Store is required
to be open upon seventy-two (72) hours notice or (2) at any time and without
notice (a) after we learn of a Robbery, Burglary, theft, mysterious
disappearance of Inventory, Receipts and/or all or any portion of the Cash
Register Fund, or casualty; (b) if you fail to properly account for Receipts or
report Purchases and/or Operating Expenses within the time periods provided for
in this Agreement; (c) if Net Worth is less than the Minimum Net Worth required
under Paragraph 13(d); or (d) if the last Audit we conducted reflects an
Inventory Overage or Inventory Shortage of more than one percent (1%) of the
Retail Book Inventory. You and we acknowledge that accurate Audits may be made
while the Store is open for business. You agree that, if you operate more than
one (1) franchised 7-Eleven Store, and we are properly conducting an Audit at
one (1) of your Stores, then we have the right to simultaneously conduct Audits
of all of your 7-Eleven Stores, regardless of whether the conditions for
Auditing your other 7-Eleven Stores have been met. Both parties shall receive
copies of the report on each Audit. Audits shall be binding twenty-four (24)
hours after receipt of such report unless either party gives notice that such
party believes the Audit to be incorrect. If such notice is given, either party
may cause a re-Audit to be performed within twenty-four (24) hours. If any such
re-Audit conducted for you becomes binding and results in an adjustment in any
Inventory Shortage or Inventory Overage reflected by the last Audit of more than
1% of the Retail Book Inventory, we agree to bear the reasonable cost of such
re-Audit.

 

- 11 -



--------------------------------------------------------------------------------

15. Merchandising and Inventory; Recommended Vendors.

 

(a) Initial Inventory. On or before the Effective Date, we agree to: (a) procure
the initial Inventory which you will purchase for its Cost Value, except in the
case of consigned merchandise; (b) debit your Open Account for any prepaid
Operating Expenses; (c) help you clean and stock the Store; and (d) provide
other services to prepare the Store to open for business.

 

(b) Ongoing Inventory and Categories. After the Effective Date, you agree to at
all times during the Term of this Agreement carry at the Store all Categories of
Inventory that we specify. You may delete any Category if such Category does not
meet sales goals that we establish, provided that you obtain our prior written
consent, which consent will not be unreasonably withheld. You agree to carry,
use and offer for sale at the Store only the Inventory and other products that
are consistent with the type, quantity, quality, and variety associated with the
7-Eleven Image and as we specify in the Agreement. You agree to comply with all
of our standards and specifications for all Inventory, including Proprietary
Products and other products and services carried, used or offered for sale at
the Store.

 

(c) Proprietary Products. You agree that we have developed and may develop for
use in the 7-Eleven System certain Proprietary Products all of which are
proprietary to us and which are our Trade Secrets. You acknowledge the
importance of the Proprietary Products to the 7-Eleven System, and agree to
maintain in the Store at all times a Reasonable and Representative Quantity of
all Proprietary Products listed in Exhibit G or otherwise in writing. We may
change the Proprietary Products that you are required to offer from time to time
upon reasonable notice (delivered in electronic or other form) to you either by
unilaterally modifying Exhibit G or by otherwise providing you with written
notice of the change in the Proprietary Products that you are required to offer.
Effective beginning thirty (30) days after we notify you of the change, you
agree to carry and offer for sale the new or modified Proprietary Products.

 

(d) Product Packaging and Display. If we require that a product (including a
Proprietary Product) be sold in a standardized container or special packaging
(including a container or package that bears the Service Mark), or be sold using
certain display cases, equipment, or other related components (including bags
and napkins), you may use only the standardized containers, packaging, display
cases, equipment and other components that conform to the type, style and
quality we specify and that bear any distinctive identification we may
designate. You agree to properly account for these items as required by this
Agreement and to carry all components designated by us as necessary for any
Proprietary Product. You may use containers, packaging, display cases, equipment
and related components designated for use in connection with designated
Proprietary Products only in connection with the offer, sale or promotion of
designated Proprietary Products, unless you obtain our prior written permission.

 

(e) Nationally/Regionally Promoted Products and Exclusive Products. You agree to
carry at the Store a Reasonable and Representative Quantity of all designated
(i) nationally or regionally advertised or promoted products that are supported
by electronic or published media and (ii) products that are exclusive to
7-Eleven in the convenience store channel. You agree to carry the products
specified in (i) and (ii) above during the entire duration of the national or
regional advertising or promotional campaign or period of exclusivity, as
applicable. Notwithstanding the foregoing, you may discontinue carrying any
nationally or regionally advertised or exclusive products if such products do
not meet sales goals that we establish and you follow the process we establish
for determining whether the items meet such goals. The method for determining
sales goals and the process for deletion for such products will be included in
the On-Line Systems Support Guide. This Paragraph 15(e) shall not apply to
Proprietary Products.

 

- 12 -



--------------------------------------------------------------------------------

(f) Suggested Retail Selling Prices. We may suggest retail selling prices for
Inventory items and services that you offer at your Store. You have no
obligation to sell Inventory items and services at our suggested retail selling
prices, but you agree to accurately and timely report to us your actual retail
selling prices as required by this Agreement.

 

(g) Vendor Requirements.

 

(1) You agree to purchase your Inventory and other products and services only
from Bona Fide Suppliers. Except for shares in publicly-traded companies, you
agree not to have or maintain any ownership or voting interest in any vendor
from which your Store purchases Inventory, unless we otherwise consent in
writing.

 

(2) You agree to at all times during the Term purchase at least eighty-five
percent (85%) of your total Purchases and, separately, eighty-five percent (85%)
of your cigarette purchases, both computed monthly at cost, from Recommended
Vendors in compliance with the Recommended Vendor Purchase Requirement, which is
further defined in Exhibit E.

 

(3) You acknowledge the value, importance, and benefits to the 7-Eleven System
of a uniform method and close control of production, distribution, and/or
delivery of Proprietary Products. You agree to purchase all of your requirements
for such Proprietary Products solely from or through a source (including
manufacturers, wholesalers, and distributors) we designate or from us. You agree
not to offer or sell at the Store any products which directly compete with the
Proprietary Products we designate as exclusive, unless you obtain our prior
written consent.

 

(h) Recommended Vendor Procedure. If you want a Bona Fide Supplier who is not
currently a Recommended Vendor to become a Recommended Vendor, you or the Bona
Fide Supplier must submit to us a written request for approval and comply with
the Recommended Vendor procedure set forth in this Paragraph 15(h). Upon our
receipt of your request to have a Bona Fide Supplier become a Recommended
Vendor, we agree to review the qualifications of the Bona Fide Supplier, after
submission of all necessary data and adequate cooperation, to determine whether
the Bona Fide Supplier meets our reasonable business and related requirements
for a Recommended Vendor. We reserve the right to determine, in our sole
discretion, whether a Bona Fide Supplier meets the necessary requirements to
become a Recommended Vendor. The process for Recommended Vendor approval and the
general requirements a Bona Fide Supplier must meet to become a Recommended
Vendor are set out on the 7-Eleven Intranet. We reserve the right to revoke our
approval of a Bona Fide Supplier as a Recommended Vendor if the Bona Fide
Supplier fails to continue to meet any of our then-current criteria. We are not
required to approve any particular Bona Fide Supplier as a Recommended Vendor.
We will provide you with at least fifteen (15) days’ notice of any new
Recommended Vendors from which you must purchase.

 

(i) Designated Service Vendors. We may require you to use only designated
vendors that provide equipment as an integral part of certain services that are
offered at your 7-Eleven Store, including pay telephone services, automated
teller machines (ATMs), and other financial and/or electronic services. You
agree to comply with our reporting requirements with respect to such services
and revenue derived from the sale of such services, as those requirements may be
modified from time to time.

 

(j) Our Vendor Negotiating Practices and Treatment of Discounts and Allowances.

 

(1) In negotiating our contracts with Recommended Vendors and manufacturers (in
either case “Vendor”) for products and services sold in 7-Eleven Stores, we will
take the following steps:

 

- 13 -



--------------------------------------------------------------------------------

(i) We agree to make a commercially reasonable effort to obtain the lowest cost
for products and services available from such Vendor to 7-Eleven Stores on a
Market Basket Basis by identifying all available discounts, allowances and other
opportunities for price adjustments.

 

(ii) We will then determine whether or not to accept any discounts, allowances
and other opportunities for available price adjustment by:

 

  •   evaluating the limitations, restrictions and conditions placed on the
adjustment by the Vendor, and

 

  •   taking into consideration whether the nature and requirements of a
particular Vendor’s offer is consistent with our business concept and
strategies.

 

If we decide to accept an allowance, we will ask the Vendor to lower the cost
for products and services available from such Vendor to 7-Eleven Stores in lieu
of providing the allowance. If the Vendor advises us that it will not lower the
cost of its products and services and we decide to accept the allowance, we will
do so according Paragraph 15(j)(1) (iii) through (vi).

 

(iii) If cooperative advertising allowances are available from the Vendor and
the Vendor advises us that it will not lower the cost of its products and
services to 7-Eleven Stores in lieu of providing such cooperative advertising
allowances, then we will accept and use such cooperative advertising allowances
as designated by the Vendor.

 

(iv) If there are any other allowances available from the Vendor and the Vendor
advises us that it will not lower the cost of its products and services to
7-Eleven Stores in lieu of providing such allowances, then we will request that
the Vendor provide such allowances as cooperative advertising to be used as
designated by the Vendor.

 

(v) If the Vendor advises us that it will not provide such other allowances as
cooperative advertising, then we will accept and use such allowances as
designated by the Vendor.

 

(vi) We will request from the Vendor written confirmation that the Vendor will
not lower the cost of its products and services to 7-Eleven Stores in lieu of
providing any available allowances.

 

(vii) We will use commercially reasonable efforts to include in all of our
contracts with Recommended Vendors provisions for minimum standards for in-stock
rates, assortment, delivery time windows, quality standards, customer assistance
and other standards designed to assist the Store, as well as incentives for the
Recommended Vendor for meeting the standards and penalties for failure to comply
with such standards.

 

(2) Anything in this Paragraph 15(j) or Exhibit J to the contrary
notwithstanding, we will treat all discounts and allowances in the manner
provided for in the definition of Cost of Goods Sold set forth in Exhibit E.

 

(k) Review of Vendor Negotiating Practices and Treatment of Discounts and
Allowances. Beginning January 1, 2005, we agree to pay the reasonable costs, up
to a total of $75,000 per calendar year, incurred by the Franchisee Selection
Committee (defined in Exhibit J) in relation to the retention of an independent
third party (“Third Party Reviewer”) as provided in Exhibit J and for the
conduct of the review contemplated by Exhibit J, each in accordance with the
procedures set forth in Exhibit J. You agree that (i) the dispute resolution
procedures set forth in Exhibit J are the exclusive procedures for resolving any
disputes relating to or arising from our undertaking under Paragraph 15(j)(1)

 

- 14 -



--------------------------------------------------------------------------------

and (2); (ii) the review process contemplated by this Paragraph 15(k) shall be
the sole remedy for any breach or alleged breach of Paragraphs 15(j) and (k);
and (iii) in no event will you be entitled to recover monetary damages or
equitable relief for our failure to meet our obligations under Paragraph
15(j)(1) or under the definition of System Transaction Amounts in Exhibit E and
the damages that you may be entitled to based upon our failure to meet our
obligations under Paragraph 15(j)(2) are limited, all as provided in Exhibit J.

 

16. 7-Eleven Foodservice Standards.

 

(a) Compliance with 7-Eleven Foodservice Standards. You agree to operate the
Store, including the Foodservice Facility, at all times in compliance with the
7-Eleven Foodservice Standards and in compliance with all applicable laws,
regulations and codes, including the U.S. Food & Drug Administration Model Food
Code.

 

(b) 7-Eleven Foodservice Standards Related to Fresh Foods. Without limiting the
generality of Paragraph 16(a), you agree to comply with all of our merchandising
and shelf life requirements with respect to Fresh Foods and to purchase Fresh
Foods only from Recommended Vendors.

 

(c) Foodservice Certification Standards. Where required by applicable laws or
regulations, you agree to cause all Store employees to be certified as qualified
to work in the Foodservice Facility before they begin work there and prominently
display the certificates evidencing each employee’s certification.

 

(d) Quality Inspections. We will have the right to enter the Store premises at
any time during the times in which the Store is required to be open for the
purpose of conducting inspections to determine whether the Store is in
compliance with 7-Eleven Foodservice Standards. You agree to cooperate with our
representatives in such inspections by rendering such assistance as they may
reasonably request. You also agree to permit us to remove a reasonable number of
samples of food or non-food items from the Store, without payment, subject to
your ability to properly write off any such products, in amounts reasonably
necessary for testing by us or an independent laboratory to determine whether
such samples meet the 7-Eleven Foodservice Standards.

 

(e) Failure to Comply with 7-Eleven Foodservice Standards. If you do not comply
with the 7-Eleven Foodservice Standards, including quality standards or other
reasonable operating standards that we establish from time to time, we will give
notice of the breach to you. If you do not cure the breach after notice and a
reasonable opportunity to cure, we may perform (or have performed) any action
necessary to remedy the breach. If we do so, we may debit your Open Account for
the cost of curing the breach. If, after receiving two (2) previous notices of
breach and opportunities to cure, within any five (5) year period you receive a
third notice of breach, we may, at our sole option: (1) remove the entire
Foodservice Facility or portions of the Foodservice Facility, as we consider
appropriate, from the Store and debit your Open Account for the cost of this
removal and of restoring the Store to its previous condition and/or (2) pursue
all other remedies available to us under this Agreement, including termination
of this Agreement pursuant to Paragraph 26. However, if in our opinion your
breach involves a failure to comply with any of the 7-Eleven Foodservice
Standards which are intended to protect the health or safety of persons or of
any federal, state, or local health regulations (including the U.S. Food & Drug
Administration Model Food Code), or constitutes a threat to any person, then we
may require you to immediately stop serving any or all items from the
Foodservice Facility, and you will not be permitted to resume offering or
selling such items until you have cured the breach to our sole satisfaction.

 

- 15 -



--------------------------------------------------------------------------------

17. Our Indemnification. Except as otherwise provided in this Agreement,

 

(a) We agree to be responsible for all fire and casualty loss or damage to the
Store building (specified in Exhibit A) and 7-Eleven Equipment (specified in
Exhibit B) unless caused by your intentional acts or the intentional acts of
your agents or employees.

 

(b) We agree to indemnify you for losses and damages related to the operation of
the Store as provided in the 7-Eleven Contractual Indemnification in Exhibit C
to this Agreement, unless such losses or damages are caused by your intentional
acts or the intentional acts of your agents or employees. We may cancel this
indemnification or change this indemnification and any related definitions one
(1) time during each calendar year, or we may replace this indemnification with
an insurance policy that we provide or a third-party provides on our behalf.
Such cancellation, change, or replacement will be effective on the first day of
the first Accounting Period following the thirtieth (30th) day after we give you
notice of such cancellation, change, or replacement.

 

18. Your Indemnification; Insurance. You agree to be responsible for and
indemnify us, our Affiliates, and our and their respective officers, directors,
agents, representatives, employees, successors and assigns (collectively, the
“7-Eleven Indemnified Parties”) from all losses arising out of or relating to
your Store and its operation, except those specifically the responsibility of or
indemnified by us. This indemnification will survive the expiration,
termination, or transfer of this Agreement or any interest in this Agreement.
You may obtain insurance to cover your indemnification obligation. Your total
indemnification obligation to us will not exceed $500,000. You may also obtain
insurance in addition to the contractual indemnification described in Exhibit C.
You agree to notify us if you obtain any such insurance policy, and that policy
will name us as an additional insured. We will have no obligation to process
claims for you. If you have obtained such insurance, it will be primary, and our
indemnity will be secondary to that insurance except for insurance coverage
specifically endorsed to cover losses over and above the contractual
indemnification. You agree to maintain worker’s compensation insurance,
including employer’s liability coverage, with a reputable insurer or with a
state agency, satisfactory to us, evidence of which will be deposited with us
(if with an insurer, such evidence must reflect that the premium has been paid
and that 30 days prior notice to us is required for any cancellation or change).
You agree to promptly report to us all casualty losses and other events covered
by indemnification or your insurance.

 

19. Your Additional Covenants. In addition to your other covenants and
obligations contained in this Agreement, you agree to:

 

(a) maintain a high ethical standard in the conduct of the franchised business
and in the operation of the Store;

 

(b) devote your best efforts to the business of the Store and to maximizing the
Store’s sales and Gross Profit;

 

(c) make yourself available to meet with us at reasonable times, at our request;

 

(d) maintain the Store as a 24-Hour Operation, unless prohibited by law or we
agree in writing to different operating hours;

 

(e) provide us access to the Store, 7-Eleven Equipment, Inventory, Receipts,
Cash Register Fund, cash register readings, banking and other equipment readings
(including readings from lottery equipment), money order blanks, bank drafts,
and Store supplies at any time and for any period of time during the times in
which the Store is required to be open;

 

- 16 -



--------------------------------------------------------------------------------

(f) properly record all sales of Inventory at the time of sale at the retail
prices you set and generally offer to customers of the Store;

 

(g) wear, and cause Store employees to wear, only the apparel, including neat
and clean uniforms, approved by us while working in the Store;

 

(h) at all times, use the 7-Eleven Payroll System in accordance with our
standards, unless we otherwise consent in writing;

 

(i) comply with and/or to assist us to the fullest extent possible in our
efforts to comply with Anti-Terrorism Laws. In connection with such compliance,
you certify, represent, and warrant that none of your property or interests is
subject to being “blocked” under any of the Anti-Terrorism Laws and that you are
not otherwise in violation of any of the Anti-Terrorism Laws. Any violation of
the Anti-Terrorism Laws by you, or your employees or any “blocking” of your
assets under the Anti-Terrorism Laws will constitute grounds for immediate
termination of this Agreement and any other agreement you have entered with us
or one of our Affiliates, in accordance with the termination provisions of this
Agreement;

 

(j) not to, in any way, represent yourself to anyone, including the media, as
our representative and not to make any comment to anyone purporting to be a
comment about us or the 7-Eleven System as one of our representatives. You agree
to at all times clearly identify yourself as one of our franchisees in any
public statements about us or the 7-Eleven System;

 

(k) execute all license agreements or similar agreements with us or third
parties required for the installation and/or use of computer hardware or
software in connection with the operation of your Store; and

 

(l) authorize us to obtain from third parties all information regarding the
operation of your Store (for example, information from state lottery agencies
and vendors) and execute all documentation required to effectuate such
authorization.

 

20. Maintenance and Utilities.

 

(a) Your Maintenance Obligations. Except to the extent we may expressly assume
any of the following responsibilities in writing, you agree to be responsible
for all maintenance, repairs, replacements, janitorial services and expenses
relating to the Store and 7-Eleven Equipment, including: (1) maintaining the
Store, 7-Eleven Equipment, other property in the Store and landscaped areas in a
clean, attractive, orderly, safe, and sanitary condition and in good repair and
operating condition, reasonable wear and tear excepted (2) replacing light
bulbs, ballasts, vault doors, glass, and door closers on the Store and 7-Eleven
Equipment; and (3) cleaning the Store interior, the parking lot and walk areas,
including snow and ice removal.

 

(b) Maintenance Contracts.

 

(1) Except to the extent that we may expressly assume in writing any of the
above responsibilities or that any master lease of the Store provides, you agree
to obtain Maintenance Contracts with reputable firms for maintenance of the
Store and 7-Eleven Equipment and, if we consider it appropriate or necessary,
for the landscaped areas outside the Store. Provided, however, you agree to use
and pay for maintenance and repair services for the 7-Eleven Store Information
System that is provided by a vendor we designate from time to time. All other
Maintenance Contracts must either (a) be the contracts available through us or
(b) be contracts that we have approved in writing as provided in Paragraph
20(b)(2) below which cover services comparable to those provided under the
contracts

 

- 17 -



--------------------------------------------------------------------------------

available through us. Maintenance Contracts must not include any maintenance
services on the HVAC Equipment.

 

(2) For all 7-Eleven Equipment provided by us, except for the 7-Eleven Store
Information System, if you do not use Maintenance Contracts available through
us, you agree: (a) to provide us with a copy of each such Maintenance Contract
that you propose to enter into, (b) to obtain our written approval of each such
Maintenance Contract before you enter into any such Maintenance Contract, and
(c) that such Maintenance Contracts must provide for the performance of
services, including preventative maintenance services, comparable to those
services available through us at the time the Maintenance Contract is entered
into and must be with reputable, financially responsible firms, which (i)
maintain adequate insurance and bonding; (ii) have personnel who are factory
trained to service equipment that is the same or similar type as the 7-Eleven
Equipment in the Store; and (iii) maintain tools and an adequate supply of parts
for the 7-Eleven Equipment. Your Maintenance Contracts for landscaped areas
outside the Store must be with reputable, financially responsible firms.

 

(c) Your Failure to Maintain the Store. If the Store, 7-Eleven Equipment or
landscape is not maintained as required above and the condition continues for
seventy-two (72) or more hours after we provide notice to you, or if the
condition exists upon expiration or termination of this Agreement, then we will
have the right to cause the maintenance to be performed at your expense and/or
to obtain Maintenance Contracts for the Store and 7-Eleven Equipment and charge
you for the maintenance.

 

(d) Maintenance Performed By or Through Us. When we consider it necessary during
the Term of this Agreement, we agree to: (1) repaint and repair the interior and
exterior of the Store; (2) replace 7-Eleven Equipment, including cash registers
and point-of-sale computers; (3) replace plate glass in front windows and front
doors; (4) repair the floor covering, exterior walls, roof, foundation, and
parking lot; (5) maintain the structural soundness of the Store; and (6)
maintain the HVAC Equipment. You hereby consent to the foregoing. We may charge
you for any of the repairs or replacements contemplated by this Paragraph 20(d),
if, in our reasonable opinion, your abuse or neglect makes them necessary.

 

(e) Utilities. We agree to pay for sewer, water, gas, heating oil and
electricity for operation of the Store and to pay for all telephone lines used
for the operation of the Store, except for the main telephone line at the Store,
the cost of which is your expense.

 

21. Taxes. We agree to pay all real and personal property taxes related to the
Store and 7-Eleven Equipment specified in Exhibits A and B. You agree to be
solely responsible for, and must pay, all other taxes, including sales,
inventory, payroll, occupancy, business and income taxes and personal property
taxes related to the Store and any equipment at the Store other than the
7-Eleven Equipment provided by or through us.

 

22. Advertising.

 

(a) Advertising Fee.

 

(1) You agree to pay us the Advertising Fee in the same manner and at the same
time as you pay us the 7-Eleven Charge in accordance with Paragraph 10.
Advertising Fees become our property to be spent by us in accordance with
Paragraph 22(a)(3) and are not held by us in trust.

 

- 18 -



--------------------------------------------------------------------------------

(2) The amount of the Advertising Fee will be determined for each Accounting
Period, as follows:

 

Base Period Gross Profit

--------------------------------------------------------------------------------

 

Formula for Determination of Advertising Fee

--------------------------------------------------------------------------------

More than $400,000

  Gross Profit for the Accounting Period x 0.015 (1.5%)

$300,000 to $400,000

 

(Base Period Gross Profit x 0.045) - $12,000 X

Base Period Gross Profit

 

Gross Profit for the

Accounting Period

Less than $300,000

  Gross Profit for the Accounting Period x 0.005 (.5%)

 

“Base Period Gross Profit” is defined in Exhibit E. If the Store has not been in
operation for twelve (12) full months, then the average Gross Profit for all
7-Eleven Stores in the then-currently assigned 7-Eleven market or other Store
unit group designated by us in which the Store is located for the twelve (12)
months immediately preceding the current Accounting Period will be used to
determine the Base Period Gross Profit for the first year of Store operations.

 

The following is an example of how the above formula for a Base Period Gross
Profit of between $300,000 to $400,000 results in an Advertising Fee for a given
Accounting Period: if Base Period Gross Profit equals $340,000, and the current
Accounting Period Gross Profit equals $28,333.33, then the formula results in an
Advertising Fee of $274.83, determined as follows:

 

$340,000.00 x 0.045 = $15,300 minus $12,000 = $3,300

$3,300 divided by $340,000 = .0097 (.97%)

.0097 times $28,333.33 = $274.83

 

(3) We may arrange for all advertising of the 7-Eleven System, the Service Mark,
the Related Trademarks, or merchandise sold in or services offered by 7-Eleven
Stores, as we desire. We agree to spend the Advertising Fees we collect for
Advertising Materials and Programs which may, in our sole discretion, be used
for the general benefit of the 7-Eleven System, for local, regional, and/or
national promotions, or for specific 7-Eleven Store(s). We agree to accept
suggestions from 7-Eleven franchisees on the use of the funds collected as
Advertising Fees. Provided, however, you agree that we have and will continue to
have the sole and absolute right to determine how Advertising Fees will be
spent, including the selection, direction and geographic allocation of
Advertising Materials and Programs and the types of media utilized and that we
and our Affiliates have no fiduciary obligation to you or to other 7-Eleven
franchisees with respect to such determinations or expenditures of the
Advertising Fees.

 

(4) We undertake no obligation to make expenditures of Advertising Fees which
are equivalent or proportionate to a franchisee’s Advertising Fee payment or to
ensure that any particular franchisee benefits directly or pro rata from such
expenditures or from the Advertising Materials and Programs funded by the
Advertising Fees.

 

(5) You agree that we have the right to pay or reimburse our expenses of
creating, developing, maintaining and administering Advertising Materials and
Programs from the Advertising Fees; provided, however, that we agree not to use
the Advertising Fees to pay or reimburse ourselves for any internal costs for
administering Advertising Materials and Programs or for any in-house advertising
agency costs. You further acknowledge that company-operated Stores or other
7-Eleven franchisees may not be required to pay an Advertising Fee, and you
agree to pay the Advertising Fee notwithstanding the payment by other 7-Eleven
franchisees or company-operated Stores of greater, lesser or no Advertising
Fees.

 

- 19 -



--------------------------------------------------------------------------------

(6) We agree to advise you annually of Advertising Fee receipts and our
advertising expenditures, including in what markets the sums were spent and the
type of advertising done, all in the form and manner which we determine in our
sole discretion to be appropriate. We are not required to audit the receipts and
expenditures of the Advertising Fees or any portion thereof. We will annually
advise you of the total amount of our advertising expenditures that are
allocated to the Company-operated stores.

 

(b) Local Advertising/Advertising Approval. In addition to your payment of the
Advertising Fee, you may engage in any local print, radio or television
advertising you wish if that advertising accurately portrays the Service Mark,
the Related Trademarks and/or the 7-Eleven System, does not jeopardize the
7-Eleven Image, pertains only to the operation of your Store, is in compliance
with all applicable laws, and does not breach any agreement binding on you or
us. However, you agree to obtain our written approval before engaging in any
advertising or display of the Service Mark or the Related Trademarks if the
proposed advertising materials have not been prepared by us or previously
approved by us during the twelve (12) month period preceding their proposed use.
You agree to submit any unapproved advertising materials to us, and we agree to
approve or disapprove such materials within a reasonable time of our receipt of
the materials. You may not use any unapproved advertising materials that display
Service Mark or the Related Trademarks. You agree to promptly discontinue the
use of any advertising materials, whether or not we have previously approved
them, upon notice from us. Our advertising approval procedure is set forth in
the On-Line System Support Guide.

 

(c) Internet Promotion. We expressly reserve the right to promote and display
all forms of the Service Mark and Related Trademarks, the 7-Eleven System, and
the 7-Eleven Image by use of the Internet. You may not: (i) engage in any
advertising or display of the Service Mark or Related Trademarks; or (ii) market
or promote any products or merchandise sold in 7-Eleven Stores or containing,
bearing, or associated with the Service Mark or Related Trademarks by use of the
Internet, Internet websites, email, mail order, or similar means, which allows
for the display, marketing, or sale of any such products or merchandise other
than by sale through the Store.

 

(d) Foodservice Promotion. You agree to properly utilize the Foodservice
point-of-sale support and layouts we designate in accordance with the design of
the Foodservice Facility that do not contain pre-printed prices. We may, at our
option, add to or change the signs in the Foodservice Facility at any time.

 

23. Service Mark and Related Trademarks.

 

(a) Right to Use the Marks. We grant you the right to use the Service Mark and
Related Trademarks during the Term of this Agreement in accordance with this
Agreement and our standards and specifications. (The Service Mark and Related
Trademarks are collectively referred to in this Paragraph 23 as the “Marks”.)

 

(b) Agreements Regarding the Marks. You agree:

 

(1) That as between us and you, we are the owner of all right, title and
interest in and to the Marks and the goodwill associated with and symbolized by
them.

 

(2) Not to take any action that would prejudice or interfere with our rights in
and to the Marks. Nothing in this Agreement will give you any right, title, or
interest in or to any of the Marks, except the right to use the Marks in
accordance with the terms and conditions of this Agreement.

 

(3) That all goodwill arising from your use of the Marks will inure solely and
exclusively to our benefit, and upon expiration or termination of this Agreement
and the license

 

- 20 -



--------------------------------------------------------------------------------

granted herein, no monetary amount will be attributable to you for any goodwill
associated with your use of the Marks.

 

(4) Not to directly, or by assisting another, challenge or contest our ownership
of or rights in or the validity or enforceability of the Marks, any license
granted under this Agreement, or any Trade Secret, copyright in any work, or
copyrighted works that we own, use or license.

 

(5) That any unauthorized use of the Marks will constitute an infringement of
our rights in the Marks. You agree to provide us with all assignments,
affidavits, documents, information and assistance related to the Marks that we
reasonably request, including all such instruments necessary to register,
maintain, enforce and fully vest our rights in the Marks.

 

(6) That we will have the right to substitute different trade names, trademarks,
service marks, logos and commercial symbols for the current Marks to use in
identifying the 7-Eleven System and 7-Eleven Stores, services and products. In
such event, we may require you to discontinue or modify your use of any of the
Marks or to use one or more additional or substitute marks. We will pay the
costs related to such discontinuation, modification, or substitution of the
Marks; provided, however, that you will be responsible for all costs associated
with changing letterhead, business cards or other business-related items and
permitted trademarked items and all trademarked supplies and trademarked
merchandise.

 

(c) Use of the Marks. You further agree to:

 

(1) Operate and advertise the Store only under the name “7-Eleven,” without
prefix or suffix, unless otherwise authorized or required by us in writing.

 

(2) Not use the Marks as part of any corporate, legal or other name.

 

(3) Not use the Marks to incur any obligation or indebtedness on behalf of us.

 

(4) Not use any Marks except as expressly authorized in this Agreement.

 

(5) Comply with our instructions in filing and maintaining requisite trade name
or fictitious name registrations, and execute any documents deemed necessary by
us or our counsel to obtain protection of the Marks or to maintain their
continued validity and enforceability.

 

(d) Certain Prohibited Conduct. In addition to other prohibitions in this
Agreement, you may not, at any time:

 

(1) use, except as permitted by this Agreement, the Service Mark, any other
trade indicia, that we own or license, including the Related Trademarks, the
goodwill represented by any of them, the 7-Eleven System, the Trade Secrets, any
Advertising Materials or Programs that we own, use or license, or claim any
right to any of them, except a right to use them that is expressly granted by
the terms of this Agreement;

 

(2) use any work of authorship which is substantially similar to a work subject
to a copyright we own or license;

 

(3) make, support or help another to make use of any name, trademark, service
mark, trade dress or other visual or audible material which is not expressly
permitted by this Agreement and comprises in part the numeral “7” or the term
“eleven” or is otherwise likely to cause confusion with

 

- 21 -



--------------------------------------------------------------------------------

or dilute the distinctiveness of the Service Mark or any other trade indicia,
including the Related Trademarks, that we own or license; or

 

(4) commit any other act which may adversely affect or be detrimental to us,
other 7-Eleven franchisees, or any of our rights in or to the Service Mark,
other trade indicia, including the Related Trademarks, or any copyright or Trade
Secret that we own or license, the 7-Eleven Image, or the 7-Eleven System.

 

You acknowledge that any breach of any of the terms of the covenants contained
in Paragraph 23(d)(1) through (4) will result in irreparable injury to us and
that we are entitled to injunctive relief to prevent any such breach.

 

(e) Infringement and Dilution. You agree to notify us immediately of any
apparent infringement or dilution of or challenge to our use of or rights in any
Mark by any person. You agree not to communicate with any person other than us
or our counsel and your counsel in connection with any such apparent
infringement, dilution, challenge or claim. We will have complete discretion to
take any action we deem appropriate in connection with any infringement or
dilution of, or challenge or claim to, any Mark and the right to control
exclusively, or to delegate control of, any settlement, litigation, Patent and
Trademark Office proceeding or other proceeding arising out of any such alleged
infringement, dilution or challenge or claim, or otherwise relating to any Mark.
You agree to execute all such instruments and documents, render such assistance,
and do such acts or things as may, in our opinion, reasonably be necessary or
advisable to protect and maintain our interests in the Marks.

 

(f) Domain Names; Use of Internet.

 

(1) You acknowledge that we are the lawful, rightful and sole owner of the
Internet domain names “www.7-Eleven.com” and “www.7-11.com” and any other
Internet domain names registered by us. You unconditionally disclaim any
ownership interest in such domain names or any similar Internet domain names.
You agree not to register or to use any Internet domain name in any class or
category, or any other URL, that contains words and/or numbers used in or
similar to those used in the Service Mark or any Related Trademark, or any
abbreviation, acronym, phonetic variation or visual variation of those words
and/or numbers. You will assign to us any such domain name(s) you own on the
Effective Date.

 

(2) You agree not to establish an Internet website that displays the Marks or
relates or refers to the Store without our prior written approval and our grant
of a license to use the Marks on such website.

 

24. Renewal of Franchise. On the Expiration Date of this Agreement, you may, at
your option, renew your rights under this Agreement for one (1) term equal to
the number of years of the initial term provided for in our then-current Store
Franchise Agreement, if all of the following conditions have been met:

 

  (a) You give us written notice of your election to renew not less than nine
(9) months or more than twelve (12) months before the Expiration Date.

 

  (b) We, in our sole judgment, decide to keep the Store open as a 7-Eleven
Store.

 

  (c) The law permits the renewal of your franchise and the continued operation
of the Store.

 

  (d) We determine, in our sole judgment, that your Store is in compliance with
the 7-Eleven Foodservice Standards.

 

  (e) You are not in Material Breach of this Agreement, and you are current on
all amounts you owe to us as of the Expiration Date.

 

- 22 -



--------------------------------------------------------------------------------

  (f) You have maintained the Minimum Net Worth required by Paragraph 13(d)
throughout the one (1) year period immediately preceding the Expiration Date.

 

  (g) You sign and deliver to us our then-current form of Store Franchise
Agreement for franchise renewals, which agreement shall supersede this Agreement
in all respects, and the terms of which may differ from the terms of this
Agreement, and a mutual termination of this Agreement and general release of
claims, in a form substantially similar to Exhibit H to this Agreement. You will
not be required to pay an initial or renewal fee in connection with the renewal
of the franchise.

 

  (h) We have not sent you four (4) or more notices of Material Breach of this
Agreement during the two (2) year period immediately preceding the Expiration
Date.

 

  (i) You have completed any additional training we require. We agree to pay the
reasonable costs associated with the training specified in Exhibit D to this
Agreement.

 

If, at the time of renewal, we are not offering, or attempting to comply with
regulatory requirements so that we can offer, a Store Franchise Agreement, then,
if applicable law permits and if the requirements for renewal are otherwise
satisfied, we agree to renew your franchise on the terms and conditions of this
Agreement, and you will not be required to execute a new Store Franchise
Agreement.

 

25. Assignment.

 

(a) Assignment by Us. We will have the right to transfer or assign this
Agreement and all or any part of our rights or obligations herein to any person
or legal entity without your consent, and upon such transfer or assignment, the
transferee or assignee will be solely responsible for all our obligations
arising under this Agreement subsequent to the transfer or assignment. Without
limitation of the foregoing, we may sell our assets to a third party; may offer
our securities privately or publicly; may merge with or acquire other
corporations, or may be acquired by another corporation; or may undertake a
refinancing, recapitalization, leveraged buyout or other economic or financial
restructuring.

 

(b) Assignment by You.

 

(1) Neither your interest under this Agreement nor all, or substantially all, of
the Collateral may be transferred or assigned in any way, partially or
completely, without our prior written consent. Without limitation of the
foregoing, you may not (a) assign the Lease or transfer an interest in all or
substantially all of the Collateral without assigning the entire Agreement in
accordance with this Section 25(b) or (b) sublease all or any portion of the
Store or 7-Eleven Equipment. We may condition our consent on the satisfaction of
all of the following conditions:

 

(i) You authorize us to provide the transferee with, and the transferee
executes, a disclosure form containing a waiver and a release by the transferee
of any claim against us for any amount paid to you or representation made by
you;

 

(ii) You authorize us to provide the transferee with a list of all 7-Eleven
stores available for franchise in the division or general area where the Store
is located;

 

(iii) You execute, at our option, a mutual termination of this Agreement and
general release of claims (in a form similar in all material respects to Exhibit
H) or an assignment of this Agreement and general release of claims (in a form
similar in all material respects to Exhibit H) and an indemnity for any claim by
the transferee in any way arising out of or related to the transfer and
arrangements or communications between you and the transferee;

 

- 23 -



--------------------------------------------------------------------------------

(iv) You pay all amounts due us or our Affiliates in full and make arrangements
satisfactory to us for the payment of all amounts which may become due upon
delivery of final Financial Summaries, including, at our option, the payment
into the Open Account of all premium monies you will receive for the franchise;
and

 

(v) This Agreement has not been terminated and no termination is pending and you
are not in Material Breach of this Agreement.

 

(2) We will approve or disapprove a proposed transferee or assignee for training
within sixty (60) days after we have received all information regarding the
proposed transaction that we reasonably require. If approved, the transferee
must, at our option, execute either the then-current form of 7-Eleven Store
Franchise Agreement or an assumption of this Agreement (in either case providing
for the then-current financial terms, including the Down Payment, 7-Eleven
Charge, Franchise Fee and all other current terms), complete the then-required
training, and be otherwise determined in our sole opinion to meet all
qualifications to become a 7-Eleven franchisee, including those general
qualifications set forth in the then-current On-Line Systems Support Guide.

 

(3) You and your proposed transferee must have met all of the conditions set
forth in this Paragraph 25(b) that we require in order to obtain our final
approval of the proposed transfer or assignment. After you transfer or assign
your interest under this Agreement and the Collateral, you will have no further
right, claim or interest in or to the franchise, the Store, or any assets used
or acquired in conjunction with them.

 

(4) You may not grant a security interest in, or otherwise encumber, this
Agreement or the Collateral.

 

(c) Our Right of First Refusal. If you wish to transfer or assign any interest
in this Agreement pursuant to any bona fide offer received from a third party to
purchase such interest, then you agree to promptly notify us in writing of the
offer, and must provide such information and documentation relating to the offer
as we may require. We or our designee will have the right and option,
exercisable within ten (10) Business Days after receipt of such written
notification and copies of all required documentation describing the terms of
the offer, to send written notice to you that we or our designee intend to
purchase the interest on the terms and conditions offered by the third party as
stated in the notice. If we or our designee elect to purchase the interest,
closing must occur on or before ten (10) Business Days from the date of our or
our designee’s notice to you of our or our designee’s election to purchase or
any other date agreed by the parties in writing. If the third party offer
provides for payment of consideration other than cash, we or our designee may
elect to purchase the interest for the reasonable cash equivalent. A material
change in the terms of any offer prior to our providing you notice of our intent
to exercise our right to purchase the interest will constitute a new offer
subject to the same right of first refusal as an initial offer.

 

26. Termination.

 

(a) Termination by Us. We may terminate this Agreement (subject to your right to
cure where stated below) for the occurrence of any one (1) or more of the
following events (each of which you acknowledge is a Material Breach and
constitutes good cause for termination):

 

(1) Upon forty-five (45) calendar days’ notice to you, subject to your right to
cure during such forty-five (45) calendar day period, if:

 

(a) you do not operate the Store as a 24-Hour Operation or for a different
number of hours of operation which we have agreed to in writing before the
reduction in hours of

 

- 24 -



--------------------------------------------------------------------------------

operation, unless the reduction (1) is the result of governmental regulation and
(2) is not directly or indirectly caused by your acts or omissions;

(b) you do not comply with any agreement to which you and we or our Affiliate
are a party or with a master lease pertaining to the Store or 7-Eleven Equipment
if a copy of the pertinent provisions of such agreement or lease has been
provided to you, or with the usual and normal terms of any lease transaction we
may enter into with respect to the Store or 7-Eleven Equipment;

 

(c) you do not use the Store or 7-Eleven Equipment solely in connection with
your operation of the Store under the 7-Eleven System;

 

(d) you do not properly maintain the Store and 7-Eleven Equipment;

 

(e) you do not obtain our advance written consent for making any additions to
the Store or 7-Eleven Equipment or discontinuing using any of the 7-Eleven
Equipment;

 

(f) you do not remit insurance proceeds to us which are due and owing to us
under the terms of this Agreement;

 

(g) you do not indemnify us as required under Paragraph 18;

 

(h) you do not comply with any provisions of Paragraph 31(f), except if you
encumber, transfer or assign any ownership in the franchise in violation of
Paragraph 25, for which we may terminate this Agreement on thirty (30) calendar
days’ notice without an opportunity to cure pursuant to Paragraph 26(a)(3)(b);
or

 

(2) Upon thirty (30) calendar days’ notice to you, subject to your right to cure
during such thirty (30) calendar day period, if:

 

(a) you improperly use or jeopardize (through advertising or otherwise) the
Store, the Service Mark, the Related Trademarks (or the goodwill represented by
any of them), copyrights or advertising owned or licensed by us, the 7-Eleven
System, or the 7-Eleven Image;

 

(b) you offer or sell any Proprietary Product or other product bearing the
Service Mark or any of the Related Trademarks that you have purchased from a
source not authorized to produce or offer such products, and you have duly
reported your purchase of such product(s) to us;

 

(c) you do not pay in a timely manner any taxes or debts with respect to the
Store or 7-Eleven Equipment which you are obligated to pay, or a tax lien is
imposed on you which affects the Store, so long as such failure to pay or the
imposition of such tax lien is not caused by us;

 

(d) you do not maintain workers’ compensation coverage as required by Paragraph
18;

 

(e) you fail to comply with Paragraph 15 regarding the merchandising and
Inventory, Proprietary Products, product packaging and display, nationally and
regionally promoted and exclusive products, retail selling prices, and
designated service vendors;

 

(f) you do not comply with the 7-Eleven Foodservice Standards that we establish
from time to time (including the requirement to wear uniforms), except for your
failure to comply with any 7-Eleven Foodservice Standards for the Foodservice
Facility, with respect to which we

 

- 25 -



--------------------------------------------------------------------------------

may terminate this Agreement on three (3) calendar days’ notice and opportunity
to cure pursuant to Paragraph 26(a)(6) below;

 

(g) you do not notify us in an accurate and timely manner of discounts,
allowances or premiums you receive or of your retail selling prices;

 

(h) you do not obtain or maintain all licenses, permits, or bonds necessary, in
our opinion, for your operation of the Store, so long as such failure to obtain
or maintain the licenses, permits, or bonds is not caused by us;

 

(i) you violate or fail to comply with any applicable law, rule, regulation,
ordinance or order relating to the operation of the Store, including those
relating to the sale of alcoholic beverages;

 

(j) the unpaid balance in the Open Account becomes immediately due and payable,
but you do not repay our loan to you in accordance with this Agreement;

 

(k) you fail to comply with Paragraph 12(f) regarding the use of the 7-Eleven
Store Information System and data;

 

(l) you do not provide records or reports we require, as provided herein, or do
not cooperate with us in obtaining information from any of your vendors or state
agencies, except for your failure to provide the records and reports listed in
Paragraph 26(a)(4)(b) below for which we may terminate on three (3) Business
Days’ notice and opportunity to cure; or

 

(m) except as provided in Paragraphs 26(a)(1), (3), (4), (5), or (6), you
otherwise commit a default under this Agreement which is susceptible of being
cured or a default under any amendment which is capable of being cured and for
which the amendment does not specify a notice and cure provision.

 

(3) Upon thirty (30) calendar days’ notice to you, and with no right to cure,
if:

 

(a) a voluntary or involuntary petition in bankruptcy is filed by or against
you, you make an assignment for the benefit of creditors, or a receiver or
trustee is appointed;

 

(b) you attempt to encumber, transfer or assign any interest under this
Agreement or the assets of the franchised business in violation of Paragraph 25;

 

(c) you are convicted of, or plead nolo contendere to, a felony not involving
moral turpitude;

 

(d) you do not maintain an independent contractor relationship with us;

 

(e) you offer or sell any Proprietary Product or other product bearing the
Service Mark or any of the Related Trademarks which you have obtained from a
source not authorized to produce or offer such products, and you have not duly
reported your purchase of such product(s) to us; or

 

(f) you misrepresent, misstate, or fail or omit to provide material information
required as a part of the qualification process.

 

- 26 -



--------------------------------------------------------------------------------

(4) Upon three (3) Business Days’ notice to you, subject to your right to cure
during such three (3) Business Day period, if:

 

(a) your Net Worth is less than the Minimum Net Worth required by Paragraph
13(d);

 

(b) you do not properly record, deposit, deliver, or expend and report Receipts
or deliver deposit slips, cash reports, and all supporting documents, receipts
for cash Purchases, and invoices or other reports of Purchases as required by
Paragraph 12; or

 

(c) during the times in which you are required to be open, you do not permit any
Audit provided for in Paragraph 14 or you deny access to any part of the Store,
7-Eleven Equipment, Inventory, Receipts, Cash Register Fund, cash register
receipts or readings, amusement machine, banking and other equipment readings,
money order blanks, bank drafts, or Store supplies.

 

(5) Upon three (3) Business Days’ notice to you, and with no right to cure, if:

 

(a) you vacate, desert or otherwise abandon the Store (and, immediately after we
determine that you have abandoned the Store, we may take possession of the Store
pursuant to the provisions of Paragraph 26(f), operate the Store for your
benefit during such notice period, and charge your Open Account for Operating
Expenses and other costs that we incur in connection with the operation of the
Store on your behalf);

 

(b) you are convicted of, or plead nolo contendere to, any charge which involves
moral turpitude;

 

(c) you disclose Confidential Information in violation of Paragraph 5 (provided,
however, that we will not deem you in Material Breach of this Agreement as a
result of isolated incidents of disclosure of Confidential Information by one of
your employees if you have taken reasonable steps to prevent such disclosure,
including the steps a reasonable and prudent owner of confidential and
proprietary information would take to prevent disclosure of such information by
its employees, and further provided that you pursue all reasonable legal and
equitable remedies against such employee for such disclosure of such
Confidential Information); or

 

(6) Upon three (3) calendar days’ notice to you, subject to your right to cure
during such three (3) calendar day period, if you fail to comply with any of the
7-Eleven Foodservice Standards related to Foodservice Facilities or you fail to
allow a quality assurance inspector into the Store when requested.

 

(7) Immediately upon notice to you with no right to cure, if you violate any of
the Anti-Terrorism Laws.

 

(8) Upon forty-five (45) calendar days’ notice to you and with no right to cure,
if a provision of this Agreement (including all or any part of Paragraphs 15,
16, or 22), which we, in our sole discretion, determine to be material, is
declared invalid by a court of competent jurisdiction, as set forth in Paragraph
31(e).

 

(b) Curing Breaches; Multiple Defaults. If a Material Breach is curable, as
specified above, and if you have not previously been served with three (3)
separate notices of Material Breach within the two (2) years prior to the
occurrence of a fourth (4th) Material Breach, you shall have the right to cure
any Material Breach set forth above prior to the expiration of the notice period
for that Material Breach (or such other period as may be imposed by law or by
any agreement to which we are a party), by

 

- 27 -



--------------------------------------------------------------------------------

taking such actions (or allowing us to take such actions on your behalf) as we
may reasonably determine to be necessary to restore us to substantially the same
condition we would have held but for your breach. We will not use any notice of
Material Breach as a basis for terminating this Agreement if: (i) such notice of
Material Breach has been determined by a court not to have been validly issued,
or (ii) if we agree that such notice of Material Breach was not validly issued.

 

If you have been served with three (3) separate notices of any Material Breach
within the two (2) years before a fourth (4th) Material Breach, we may terminate
this Agreement immediately upon notice to you of the fourth (4th) Material
Breach in such two (2) year period without any opportunity to cure, whether or
not such Material Breaches are of the same or different nature and whether or
not such Material Breaches have been cured by you after notice by us. Following
the fifth (5th) anniversary of our notice to you of any Material Breach, such
Material Breach will not be used as a basis for termination under this Paragraph
26(b), provided that such Material Breach has been cured.

 

(c) Termination on Death or Incapacitation. We may terminate this Agreement upon
thirty (30) days’ notice (or such longer period that we may determine or as
required by applicable law) if you die or become incapacitated. However, if you
are more than one (1) individual and only one (1) individual dies or becomes
incapacitated, we may, at our option, (1) continue this Agreement with the
survivor or non-incapacitated individual or (2) require the survivor or
non-incapacitated individual to execute our then-current form of Store Franchise
Agreement, which contains the same financial terms as this Agreement, for the
remainder of the Term of this Agreement.

 

(d) Market Withdrawal. We may terminate this Agreement upon not less than thirty
(30) days’ Withdrawal Notice (or such longer time that we determine or as
required by applicable law), if we determine, in good faith and in a normal
course of business, to cease the operation of all 7-Eleven Stores in the
relevant geographic market area (being the state or metropolitan statistical
area (“MSA”) or similar designation as periodically established by the Office of
Management and Budget or any replacement governmental office), or in a
geographically separate area outside of a MSA in which the Store is located. You
acknowledge that such determination and action will be “good cause” for
termination. In the event of a sale, transfer or assignment of all of our right
in the Stores in the area, or a decision by us to close the Stores in your area,
you will have the right of first refusal, or of purchase, as the case may be, to
be exercised within the first ten (10) days after you receive the Withdrawal
Notice, to acquire and receive assignment of all of our non-proprietary rights
in and to the Store, the equipment (specifically excluding, without limitation,
the 7-Eleven Store Information System) and real property. Such right will be
exercisable upon the same terms as agreed upon between us and a bona fide third
party transferee, or in the absence of such an agreement, at a purchase price
determined by an appraiser appointed by us and upon terms acceptable to us. If
the purchase price is to be determined by an appraiser appointed by us, the
decision of the appraiser will be final. All costs of appraisal will be shared
equally by you and us. This Paragraph 26(d) does not apply if our agreement to
sell, transfer or assign to a third-party our rights in the Store(s) in your
area and/or the Franchise Agreement(s) related to such Store(s) contemplates
that the Store(s) will continue to be operated as 7-Eleven Stores.

 

(e) Transfer and Refund Rights.

 

(1) In addition to the other grounds for termination set forth in this
Agreement, this Agreement will terminate before the Expiration Date:

 

(a) thirty (30) days before the loss of our Leasehold Rights;

 

(b) if there is a condemnation (or transfer instead of condemnation) which
results in our decision to discontinue operations of the Store as a 7-Eleven
Store;

 

(c) if there is casualty damage to the Store or 7-Eleven Equipment which we
determine cannot reasonably be repaired or replaced within thirty (30) days; or

 

- 28 -



--------------------------------------------------------------------------------

(d) the Store permanently closes because applicable law requires permanent
closure of the Store, provided that the required closure is not the result of
our or your acts or omissions.

 

If this Agreement is terminated pursuant to this Paragraph 26(e), then for one
hundred eighty (180) days following the date of such termination, you will have
the right to choose either to transfer to another 7-Eleven Store available as a
franchise (a “Transfer”) or to receive a refund of a portion of the Franchise
Fee paid by you (a “Refund”), on the terms and conditions stated below, but you
will not have the right to both a Refund and a Transfer. If, upon the expiration
of such one hundred eighty day (180) day period, you have not elected to
Transfer as provided below, you will be deemed to have elected to receive the
Refund.

 

(2) In order to elect to Transfer, you agree to either sign the then-current
7-Eleven Store Franchise Agreement for the new Store or complete a “Transfer
Election Form”. If you elect to Transfer, and you meet the conditions set forth
below, the Transfer will be completed within a reasonable time after you elect
to Transfer, but in no event later than six (6) months after you elect to
Transfer. If you are otherwise eligible for a Transfer, you also agree to meet
all of the following conditions:

 

(a) you are not selling or assigning your interest in the Store or transferring
your interest to a third party pursuant to Paragraph 25;

 

(b) you are not in Material Breach of this Agreement at the time of your
election to Transfer;

 

(c) you have had a Net Worth in an amount greater than or equal to the Minimum
Net Worth required by Paragraph 13(d) for the one (1) year immediately before
your election;

 

(d) you execute and deliver to us the then-current 7-Eleven Store Franchise
Agreement available for 7-Eleven Stores in the area in which the Store to which
you wish to Transfer is located and a mutual termination of this Agreement and
general release of claims, in a form substantially similar in all material
respects to Exhibit H. You will not be required to pay a Franchise Fee under the
new Store Franchise Agreement that you execute, and the term of such new Store
Franchise Agreement will be equal to the term then remaining under this
Agreement;

 

(e) you have not been served with four (4) or more notices of Material Breach
within the two (2) years before your election; and

 

(f) you complete any additional training we request, but we agree to bear the
costs for the training as provided in Exhibit D.

 

If you have satisfied these conditions and you choose a Transfer, then the
Transfer may be to any 7-Eleven Store you select (i) which is available for
franchise, (ii) which has been open for business as a 7-Eleven Store for at
least twelve (12) months, and (iii) for which you meet our then-current
qualifications as we determine in our sole discretion. We will not be
responsible for your moving or relocation expenses or any premium amount,
broker’s fee or any other payment to a third party arising in connection with
the Transfer.

 

(3) If you elect the Refund, the Refund will be calculated by deducting twenty
thousand dollars ($20,000) from the Franchise Fee you paid when you signed this
Agreement; dividing the remainder thereof by one hundred eighty (180); and
multiplying the result by the number of calendar months from the first day of
the next month following the date you notify us of your election to receive the
Refund through the month of the scheduled Expiration Date. If you are otherwise
eligible for a Refund, you also agree to meet all the following conditions:

 

(a) you are not selling or assigning your interest in the Store for a premium,
or transferring your interest to a third party pursuant to Paragraph 25;

 

- 29 -



--------------------------------------------------------------------------------

(b) you are not in Material Breach of this Agreement at the time you elect to
receive the Refund;

 

(c) you have had a Net Worth in an amount greater than or equal to the Minimum
Net Worth required by Paragraph 13(d) for the one (1) year immediately before
your election; and

 

(d) you execute and deliver to us a mutual termination of this Agreement and
general release of claims, in a form substantially similar in all material
respects to Exhibit H; and (E) you have not been served with four (4) or more
notices of Material Breach within the two (2) years before your election.

 

(4) You will not have the right to a Transfer or Refund if (i) we terminate this
Agreement for cause; (ii) you voluntarily terminate this Agreement; (iii) there
has been a condemnation which results in our deciding to discontinue 7-Eleven
operations at the Store and if you received any portion of a condemnation award
as provided in Paragraph 8(d); or (iv) our Leasehold Rights expire and are not
renewed or otherwise extended, or if our Leasehold Rights are terminated, as a
result of your or your employees’ acts or omissions.

 

(5) You agree that if one of the events giving you the right to elect a Transfer
or Refund occurs, you will have no right to receive any damages from us, and the
Transfer or Refund will be your only remedy.

 

(f) Our Right to Assume Operation of the Store. We may enter the Store premises
and take possession of the Store, 7-Eleven Equipment, Inventory, Receipts, Cash
Register Fund, money order blanks, bank drafts and Store supplies and continue
the operation of the Store for your (or your heirs’ or legal representatives’)
benefit and account pending the expiration or termination of this Agreement or
resolution of any dispute under this Agreement if: (1) the Store is not open for
operation as provided in Exhibit D; (2) you die or become incapacitated, except
as otherwise provided in Exhibit F (“Survivorship”); or, (3) in our opinion, a
divorce, dissolution of marriage, or felony proceeding in which you are involved
jeopardizes the operation of the Store or the 7-Eleven Image. On behalf of
yourself, your heirs, and your legal representatives, you hereby consent to our
operating the Store pursuant to the terms of this Paragraph 26(f) and agree to
release and indemnify us from and against any liability arising in connection
with our operation of the Store pursuant to this Paragraph 26(f).

 

27. Mutual Termination; Termination by You.

 

(a) Mutual Termination. This Agreement may be terminated at any time by written
agreement between you and us.

 

(b) Termination by You.

 

(1) You may terminate this Agreement upon at least seventy-two (72) hours
written notice to us (or shorter notice, if we accept it). If you elect to
terminate this Agreement and provide us less than thirty (30) days prior written
notice, you agree to pay us a termination fee in an amount equal to two thousand
five hundred dollars ($2,500). We have the right to debit such termination fee
to your Open Account.

 

(2) Provided that you are not transferring your interest under this Agreement to
a third party, then, on or before the ninetieth (90th) day following the
Effective Date, you may terminate this Agreement upon ten (10) days prior
written notice to us, and, if you execute a mutual termination and general
release acceptable to us and comply with all other terms of this Agreement, we
agree to refund, without interest, an amount equal to the Franchise Fee minus
the training expenses stated in Exhibit D which we have reimbursed you for or
paid on your behalf; provided, however, that you are not eligible for

 

- 30 -



--------------------------------------------------------------------------------

this termination right and refund of the Franchise Fee if you are (a) a previous
or renewing franchisee, (b) a franchisee who has a 7-Eleven Store Franchise
Agreement with us other than under this Agreement, or (c) our former employee.
This right to a refund of the Franchise Fee is in no way related to the Refund
right described in Paragraph 26(e).

 

28. Close Out Procedure.

 

(a) Post-Expiration/Termination Obligations. Upon the expiration or termination
of this Agreement, all rights granted to you hereunder will terminate and you
agree to:

 

(1) Immediately and without any further notice (unless further notice is
required by law and cannot be waived) peaceably surrender the Store and 7-Eleven
Equipment, which must be in the same condition as when you first received them,
normal wear and tear excepted. If we are required by law to provide you any
notice, and such notice may be waived, then you hereby waive your right to
receive such notice;

 

(2) Transfer to us, or, at our option, a third-party transferee, the Final
Inventory of the Store. We or such third-party transferee will pay you an amount
equal to the Cost Value of the Final Inventory in accordance with Paragraph
28(b)(2) below. We agree to permit you to transfer the Final Inventory to a
third-party transferee only if all amounts that you owe us and our Affiliates
are paid in full and you make arrangements satisfactory to us for the payment of
any amounts which may become due upon delivery of final Financial Summaries. You
agree that any property belonging to you and left in the Store after the
surrender and transfer will become our sole property;

 

(3) Transfer to us the Receipts, Cash Register Fund, prepaid Operating Expenses,
money order blanks, bank drafts, lottery tickets (if applicable) and Store
supplies;

 

(4) Immediately cease using the Service Mark, the Related Trademarks, and all
elements of the 7-Eleven System, including the Confidential Information and
Trade Secrets;

 

(5) Return to us any copy of the Trade Secrets and Confidential Information,
including the On-Line Systems Support Guide and any manuals we provided you,
along with all copies or duplicates thereof, all of which are acknowledged to be
our sole property. If you possess any of the foregoing in electronic form, you
will delete such material from your computers and other storage devices and not
use such material and not retain any copy or record of any of the foregoing,
except your copy of this Agreement and of any correspondence between you and us;

 

(6) Execute all necessary documentation to transfer all licenses and permits
relating to the Store to us; and

 

(7) Comply with all other post-expiration/termination obligations set forth in
this Agreement.

 

(b) Settlement of Open Account. Within thirty (30) days after you surrender and
transfer the Store and 7-Eleven Equipment in accordance with Paragraph 28(a), we
agree to:

 

(1) Credit your Open Account for the Receipts, Cash Register Fund, prepaid
Operating Expenses, usual and reasonable amounts of Store supplies transferred
to us, or a third-party transferee, as applicable;

 

(2) Credit your Open Account an amount equal to the Cost Value of the Final
Inventory;

 

- 31 -



--------------------------------------------------------------------------------

(3) Credit your Open Account $100 if your copy (and all duplicate copies that
you may possess) of the On-Line Systems Support Guide and other operations
manuals provided by us to you are returned to us;

 

(4) Debit your Open Account $200 as a closing fee; and

 

(5) Remit to you any amount by which we estimate the Net Worth (except for any
amount due you under Paragraph 27) will exceed the greater of $15,000 or 25% of
your total assets (as reflected on the balance sheet that we prepare for the
Store for the applicable Accounting Period). We may withhold any additional
amounts required by bulk transfer laws or any other similar laws or state or
federal agencies.

 

(c) Payment of Indebtedness to Us; Delivery of Final Financial Summaries. Upon
termination or expiration of this Agreement, any unpaid balance on the Open
Account will be immediately due and payable upon demand by us. Within one
hundred five (105) days after the last day of the month in which the surrender
and transfer of the Store and 7-Eleven Equipment occurs, we agree to deliver
final Financial Summaries to you. If the final Financial Summaries reflect a
credit balance in the Open Account, we agree to deliver a check in the amount of
the credit balance with the final Financial Summaries. If the final Financial
Summaries reflect a debit balance in the Open Account, you agree to immediately
pay us the debit balance. Your endorsement of any check sent with the final
Financial Summaries or other acceptance of the funds tendered by us acknowledges
your release of all claims affecting the figures set forth in the final
Financial Summaries.

 

29. Mediation.

 

We and you acknowledge that during the Term of this Agreement certain disputes
may arise between us that we and you are unable to resolve, but that may be
resolvable through mediation. To facilitate such resolution, we and you agree
that, except as otherwise specified below, if any dispute between you and us
cannot be settled through negotiation, then before commencing litigation to
resolve the dispute, you and we will first attempt in good faith to settle the
dispute by non-binding mediation. The mediation will be conducted under the
auspices and then-prevailing mediation rules of the American Arbitration
Association or any successor organization (the “AAA”), unless you and we agree
to mediate under the auspices of another mediation organization or other rules.
The mediation is subject to the following terms and conditions:

 

(a) Unless otherwise agreed, the mediation will take place at a mutually
accessible neutral location within the market area in which your Store is
located.

 

(b) You and we agree to share the mediator’s fees and expenses and the fees
charged by AAA (or any other organization used for the mediation), with
two-thirds to be paid by us and one-third by you. Each of us agrees to be solely
responsible for any other expenses you or we incur in connection with the
mediation. You and we agree that any mediation between you and us, and any
mediation between any other 7-Eleven franchisee and us, will be confidential and
non-discoverable and that statements made by either side in any such mediation
proceeding will not be admissible for any purpose in a subsequent legal
proceeding, and you and we agree to execute documents to evidence such
agreement. Unless otherwise specified by the mediation organization and agreed
to by you and us, your and our obligations to mediate will be deemed satisfied
when six (6) hours of mediation have been completed (whether or not we have
resolved our differences), or thirty (30) days after the mediation demand has
been made, if either you or we fail to appear or participate in good faith in
the mediation.

 

- 32 -



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, neither you nor we will have an obligation to
mediate any dispute involving (i) the Service Mark or the Related Trademarks;
(ii) a failure by you to deposit Receipts as required by this Agreement; (iii)
possession of the Store, or (iv) any violation of law relating to the Store
where you have admitted the violation or a judicial or administrative body has
made a finding of a violation.

 

(d) Either you or we may seek a temporary restraining order, preliminary
injunction or any other equitable relief at any time prior to or during the
course of a dispute if, in your or our reasonable belief, such relief is
necessary to avoid irreparable damage or to preserve the status quo. Despite
such action, you and we agree to continue to participate in the mediation
proceedings specified herein.

 

(e) Except for the judicial actions described in Paragraphs 29(c) and (d),
above, neither you nor we will initiate judicial proceedings or arbitration
proceedings until the mediation has been completed as contemplated by Paragraph
29(b) above. Any applicable statute of limitations will be suspended for the
time in which the mediation process is pending.

 

30. Governing Law; Jurisdiction.

 

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND INTERPRETED AND
CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE STORE IS LOCATED (EXCEPT FOR
APPLICABLE CONFLICT OF LAW RULES).

 

(b) JURISDICTION. WITH RESPECT TO ANY CONTROVERSY NOT FINALLY RESOLVED THROUGH
MEDIATION (AS DESCRIBED ABOVE), YOU HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY FORUM OR COURT, WHETHER FEDERAL OR STATE, WITHIN THE
JUDICIAL DISTRICT IN WHICH THE STORE IS LOCATED. YOU HEREBY WAIVE ALL QUESTIONS
OF PERSONAL JURISDICTION FOR THE PURPOSE OF CARRYING OUT THIS PROVISION AND
AGREE THAT SERVICE OF PROCESS MAY BE MADE UPON YOU IN ANY PROCEEDING RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP CREATED HEREBY BY ANY MEANS
ALLOWED BY APPLICABLE STATE OR FEDERAL LAW.

 

31. Miscellaneous Provisions.

 

(a) Nonwaiver. No act or omission by you or us, or any custom, course of
dealing, or practice at variance with this Agreement, will constitute a waiver
of (a) any right you or we have under this Agreement or (b) the other party’s
breach of this Agreement, unless it is a waiver in writing, signed by the party
to be bound as provided in Paragraph 31(g) below. No waiver by you or us of any
right under or breach of this Agreement will be a waiver of any other
subsequent, preexisting or continuing right or breach. Our acceptance of any
payment you make to us after any breach of this Agreement (including our
acceptance of the 7-Eleven Charge) will not be a waiver of the breach, even if
we know of the breach at the time we accept the payment. No special or
restrictive legend or endorsement on any check or similar item you give to us
will constitute a waiver, compromise, settlement or accord and satisfaction. You
authorize us to remove or obliterate any such legend or endorsement, and agree
that such legend or endorsement will have no effect.

 

(b) Disclosure. You hereby consent to our use and disclosure of any information
relating to this Agreement or the Store or contained in the Bookkeeping Records
to anyone; provided, however, that we will only disclose your Financial
Summaries on an anonymous basis, unless we are legally compelled to disclose
them on a non-anonymous basis by subpoena, court order, or otherwise.

 

- 33 -



--------------------------------------------------------------------------------

(c) Circumstances Beyond a Party’s Control. Neither you nor we will be liable in
damages to the other for any failure or delay in performance due to any acts of
terrorism, governmental act or regulation, war, civil commotion, earthquake,
fire, flood, other disaster or similar event, or for any other event beyond your
or our control, if the affected party (a) promptly notifies the other of the
failure or delay and (b) takes all reasonable steps to mitigate damages caused
by such failure or delay.

 

(d) Notices.

 

(i) Except as otherwise provided herein, any notices required to be provided
under this Agreement must be in writing and may be (a) personally delivered, or
(b) sent by an expedited delivery service, or (c) mailed by certified or
registered mail, return receipt requested, first-class postage prepaid, or (d)
sent by facsimile, as long as the sender confirms the facsimile by sending an
original confirmation copy of the notice by certified or registered mail or
expedited delivery service within three (3) Business Days after transmission. If
you send us a written request to give copies of your notices to someone you
designate and include the name and address of your designee, we agree to send
copies of your notices to your designee. If you or your designee cannot be
promptly located, we agree to deliver the notice to one of your employees at the
Store, and, thereafter, to mail such notice to you by prepaid postage return
receipt requested. Any notice will be deemed to have been received (i) in the
case of personal delivery, at the time of delivery, or (ii) in the case of an
expedited delivery service, three (3) Business Days after being deposited with
the service, or (iii) in the case of registered or certified mail, three (3)
Business Days after the date of mailing, or (iv) in the case of facsimile or
electronic mail, upon transmission with proof of receipt, as long as a
confirmation copy of the notice is sent as described above. Copies of notices
delivered to your designee or employee will be considered received twenty-four
(24) hours after such delivery. Either of us may change our notification address
by notifying the other in writing. We may unilaterally amend this Section
31(d)(i) to provide that notices may be sent by electronic mail. If we permit
delivery by electronic mail, the sender will be required to confirm the
electronic mail by sending an original confirmation copy of the notice by
certified or registered mail or expedited delivery service within three (3)
Business Days after transmission. Notices to you by electronic mail will be
addressed to the Store address, the electronic mail address for the Store
computer or other electronic mail address to which you have access and that we
have previously designated in a written notice to you, or to your address shown
on the signature page to this Agreement. We will send an electronic reminder to
your Store computer to notify you of any electronic notice. Notices to us by
electronic mail will be addressed to the address shown on the signature page to
this Agreement or other address that we designate in writing.

 

(ii) We reserve the right to establish electronic mailings (i.e., email), web
sites, or other forms of communications in which to communicate and distribute
information to 7-Eleven franchisees. You agree that we may utilize such
electronic communications to effectively provide binding notices to you. You
agree to provide notices to us as set forth above unless we expressly consent
and provide for electronic notices from you.

 

(e) Severability. Except as expressly provided to the contrary herein, each
provision of this Agreement and any portion thereof is considered severable. If,
for any reason, any provision of this Agreement contravenes any existing or
future law or regulation, the provision will be considered modified to conform
to the law or regulation as long as the resulting provision remains consistent
with the parties’ original intent. If it is impossible to so modify the
provision, such provision will be deleted from this Agreement. If any provision
of this Agreement (including all or any part of Paragraphs 15, 16 or 22) is
declared invalid by a court of competent jurisdiction for any reason, the
parties will continue to be bound by the remainder of this Agreement, which will
remain in full force and effect; provided, that if any provision of the
Agreement, which we, in our sole discretion, determine to be material, is
declared invalid by a court of competent jurisdiction, we reserve the right to
terminate this Agreement in

 

- 34 -



--------------------------------------------------------------------------------

accordance with Paragraph 26(a)(8) and, in connection with such termination,
offer you a different 7-Eleven franchise agreement in accordance with Paragraph
10(c).

 

(f) Personal Qualification. We are entering into this Agreement with the
person(s) named as the “Franchisee(s)” on the signature page; in reliance upon
his, her or their personal qualifications; and upon the representation and
agreement that he, she or they agree to be the Franchisee(s) of the Store, will
actively and substantially participate in the operation of the Store and will
have full managerial authority and responsibility for the operation of the
Store. No changes in the ownership and/or control of the franchise may be made
without our advance written consent. Any person(s) subsequently added as a
“Franchisee” in a writing signed by the parties must likewise actively and
substantially participate in the operation of the Store and have full managerial
authority and responsibility for the operation of the Store.

 

(g) Complete Agreement. This Agreement and the Exhibits, Amendments, and Addenda
to this Agreement, including any other agreements specified in Exhibit D (all of
which are hereby incorporated herein and made a part of this Agreement), contain
the entire, full and complete agreement between us and you concerning the Store.
This is a fully integrated agreement and it supercedes all earlier or
contemporaneous promises, representations, agreements and understandings. No
agreement relating to the matters covered by this Agreement will be binding on
us or you unless and until it has been made in writing and duly executed by you
and one of our authorized officers. Our agents or employees may not modify, add
to, amend, rescind or waive this Agreement in any other manner, including by
conduct manifesting agreement or by electronic signature, and you are hereby put
on notice that any person purporting to amend or modify this Agreement other
than by a written document signed by one of our authorized officers, is not
authorized to do so. You represent and warrant that you have supplied us with
all information we requested and that all such information is complete and
accurate. You further represent and warrant that you have not relied on and
neither we nor any of our agents or employees have made any representations
relating to the Store except as expressly contained in this Agreement, or (i) as
to the future or past income, expenses, sales volume or potential profitability,
earnings or income of the Store or any other location, except as provided in
Item 19 of our Uniform Franchise Offering Circular, or (ii) as to site specific
information, except as provided in our “Here Are The Facts” supplemental
disclosure.

 

(h) Consents. All consents required to be given by us pursuant to this Agreement
must be given in writing, and such consents may be granted or withheld in our
sole discretion.

 

(i) Interpretation. As used in this Agreement and all exhibits and attachments
hereto,

 

(i) the words “you agree” or “we agree” or “you will” or “we will” mean an
imperative duty and will be interpreted and construed to have the same meaning
and effect as the words “you shall” or “you must” or “we shall” or “we must”;
and

 

(ii) the words “including”, “include” or “includes” will be interpreted and
construed to have the same meaning and effect as the words “including, but not
limited to” or “including, without limitation”.

 

(j) WAIVER OF DAMAGES. YOU HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO OR CLAIM FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT,
SPECIAL, OR CONSEQUENTIAL DAMAGES AGAINST US, OUR AFFILIATES, AND OUR RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, AGENTS, REPRESENTATIVES,
INDEPENDENT

 

- 35 -



--------------------------------------------------------------------------------

CONTRACTORS, SERVANTS AND EMPLOYEES, IN THEIR CORPORATE AND INDIVIDUAL
CAPACITIES, ARISING OUT OF ANY CAUSE WHATSOEVER (WHETHER SUCH CAUSE BE BASED IN
CONTRACT, NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR OTHERWISE) AND AGREE THAT
IN THE EVENT OF A DISPUTE, YOU WILL BE LIMITED TO THE RECOVERY OF ANY ACTUAL
DAMAGES SUSTAINED BY YOU. IF ANY TERM OF THIS AGREEMENT IS FOUND OR DETERMINED
TO BE UNCONSCIONABLE OR UNENFORCEABLE FOR ANY REASON, THE FOREGOING PROVISIONS
OF WAIVER BY AGREEMENT OF PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT, SPECIAL, OR
CONSEQUENTIAL DAMAGES SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

(k) Consultation with Advisors. You acknowledge that you have received, read and
understands this Agreement and the related exhibits and agreements, that we have
afforded you sufficient time and opportunity to consult with lawyers and other
business and financial advisors selected by you about the potential benefits and
risks of entering into this Agreement, and that you are entering into this
Agreement of your own volition.

 

(l) Savings Clause. Any of your obligations that contemplate the performance of
such obligation after the termination or expiration of this Agreement or the
transfer of any interest herein, including Paragraphs 5, 17, 18, 19, 28, 29, and
30, will be deemed to survive such termination, expiration or transfer and will
remain binding until fully discharged to our sole satisfaction.

 

You and we have executed this Agreement this      day of
                        , 20    .

 

7-ELEVEN, INC.

 

 

--------------------------------------------------------------------------------

Signature

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Market Manager

 

 

--------------------------------------------------------------------------------

Vice President/Assistant Secretary

Full Name (Typed)   Full Name (Typed)

7-Eleven Office/Store No.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address of Office                                         
                                        
                                    Street

 

--------------------------------------------------------------------------------

            City                                         
                                        State
                                        
                                                 Zip

Facsimile Number: _________________________________     Electronic Mail:
franchiseenotice@7-11.com    

 

- 36 -



--------------------------------------------------------------------------------

FRANCHISEE(S)

 

 

--------------------------------------------------------------------------------

Signature

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Full Name (Typed)

 

 

--------------------------------------------------------------------------------

Full Name (Typed)

Witness:                                                                       
Witness:                                                                     
                Witness of Above Signature                   Witness of Above
Signature
_________________________________________________________________________________________________________________________
Address of Franchisee’s Residence   Street
_________________________________________________________________________________________________________________________
City   State                                                  Zip

 

- 37 -



--------------------------------------------------------------------------------

EXHIBIT A

 

STORE

 

--------------------------------------------------------------------------------

 

YOU ACCEPT THE STORE AS IS IN ITS CONDITION ON THE DATE OF THIS EXHIBIT, EXCEPT
AS SPECIFICALLY NOTED ON THIS EXHIBIT

 

This Exhibit is based on the information we have on the date of this Agreement.
It is accurate to the best of our knowledge and belief. If you request, we agree
to make a complete copy of any master lease or any documents recorded against
the Store available to you. If you have any questions about this Exhibit or you
would like a more complete explanation of any item, please contact the Market
Manager.

 

Store and Adjoining Property Lease Information:

 

7-ELEVEN Store No.                                

 

Street                                                                     

 

_________________________________________________________________________________________________________________________
City   State   Zip

 

[    ] Plot Plan and Legal Description Attached

 

[    ] Owned by us

 

[    ] Leased by us

 

The present term of the master lease expires on the      day of
                                ,                 .We have no obligation to
renew or exercise any option to extend the master lease. If the master lease is
not renewed, the Term of this Agreement will expire 30 days before the
expiration of the master lease.

 

Special Charges:

 

Common Area (including landscaped areas): If we lease the Store, the master
lease or declarations or other documents recorded against the Store, may impose
common area maintenance charges or other charges for which you will be
responsible; provided that such charges must have been provided for by the terms
of the initial master lease or the terms of any options that existed at the time
of the initial master lease. Please consult the master lease or recorded
documents for a complete description of any such charges that will be assessed
against the Store.

 

Other (for example, maintenance, required services, co-operative Advertising,
rent taxes):

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Special Operating Provisions:

 

We have disclosed information on this Exhibit to the best of our knowledge but
the master lease, if any, or any declarations or other documents of record
against the Store, or any state or local ordinances, permits, etc., may result
in charges or operating restrictions involving the Store that are not listed on
this Exhibit. You should refer to any master lease for the Store, documents
recorded against the Store and local laws to determine the extent of any of
these restrictions.

 

FRANCHISEE

 

By:  

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

By:

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

7-ELEVEN, INC.

 

By:  

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

 

7-ELEVEN EQUIPMENT

 

YOU ACCEPT THE EQUIPMENT AS IS IN ITS CONDITION ON THE DATE OF THIS

EXHIBIT, EXCEPT AS SPECIFICALLY NOTED ON THIS EXHIBIT.

 

This Exhibit is based on the information we have on the date of this Agreement.
It is accurate to the best of our knowledge and belief. However, our master list
of 7-Eleven Equipment that we maintain in our records controls. If you request,
we agree to make a complete copy of any master lease covering the 7-Eleven
Equipment available to you. If you have any questions about this Exhibit or you
would like a more complete explanation of any item, please contact the Market
Manager.

 

Description of 7-Eleven Equipment:

 

7-ELEVEN Store No.                    

 

7-ELEVEN                         Description   Make   Model   Serial No.  
7-E ID   Owned   Leased 7-ELEVEN                         Description   Make  
Model   Serial No.   7-E ID   Owned   Leased

 

The following Gasoline and other specified equipment, and all replacements or
additions thereto, are excluded from the Lease of 7-Eleven Equipment under this
Agreement.

 

7-ELEVEN                         Description   Make   Model   Serial No.  
7-E ID   Owned   Leased

 

(Also) See attached computer generated Equipment Listing dated
                     consisting of                      pages, which is made a
part of this Agreement.

 

FRANCHISEE By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

7-ELEVEN, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exhibit B – Solo Page



--------------------------------------------------------------------------------

EXHIBIT C

 

7-ELEVEN CONTRACTUAL INDEMNIFICATION

 

THIS IS NOT AN INSURANCE BINDER, CERTIFICATE, OR POLICY. YOU ARE NOT OUR INSURED
AND YOU DO NOT HAVE THE PROTECTIONS OR RIGHTS UNDER THIS INDEMNITY AGREEMENT
NORMALLY ASSOCIATED WITH AN INSURED VIS-À-VIS AN INSURER. THEREFORE, THIS
EXHIBIT C IS A CONTRACTUAL INDEMNITY ONLY. IT IS YOUR RESPONSIBILITY TO DECIDE
WHETHER YOUR INTERESTS ARE BEST SERVED THROUGH THIS INDEMNIFICATION OR BY
INSURANCE IN ACCORDANCE WITH PARAGRAPH 18 OF THE STORE FRANCHISE AGREEMENT. WE
ENCOURAGE YOU TO CONSULT AN ATTORNEY, INSURANCE AGENT, BROKER OR OTHER INDUSTRY
EXPERT TO ASSIST YOU IN MAKING THAT DETERMINATION.

 

7-ELEVEN Store No.                                

 

Liability:

 

THE INDEMNIFICATION COVERAGE PROVIDED IN THIS SECTION OF EXHIBIT C DOES NOT
NECESSARILY PROVIDE YOU – THE FRANCHISEE – WITH THE SAME OR SIMILAR PROTECTION
AS YOU WOULD RECEIVE THROUGH A STANDARD COMMERCIAL GENERAL LIABILITY INSURANCE
POLICY.

 

Subject to the conditions, exclusions and limitations stated in this Franchise
Agreement, we agree to provide you with contractual indemnification for losses,
up to a maximum of $500,000 per occurrence, which arise out of, or as a result
of, bodily injury, personal injury or property damage incurred by any third
party, excluding an employee or agent of yours acting within the course and
scope of his or her employment or agency, in connection with your lawful
operation of the Store.

 

For purposes of this Exhibit C, the terms “occurrence,” “bodily injury,”
“personal injury,” and “property damage” are defined as those terms are
ordinarily used and defined in a standard Commercial General Liability Policy.

 

The contractual indemnification provided to you pursuant to this Exhibit C is
that which would normally be provided under those portions of a standard
Commercial General Liability Policy relating to coverages regarding bodily
injury, property damage and personal injury liability, specially endorsed to
include coverage for liquor liability, but otherwise subject to the conditions,
exclusions and limitations stated in a standard Commercial General Liability
policy, and as otherwise limited or excluded by this Exhibit C.

 

Fire and Other Perils:

 

Subject to the conditions, exclusions and limitations stated in this Franchise
Agreement, we agree to provide you with contractual indemnification for up to
full replacement cost of the Inventory and Store supplies for direct losses as a
result of fire, lightning, windstorm, hail, explosion, riot, riot attending a
strike, civil commotion, aircraft, vehicle, smoke, vandalism, and malicious
mischief.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

Robbery:

 

Subject to the conditions, exclusions and limitations stated in this Franchise
Agreement and where, in our reasonable opinion, all Receipts are properly
accounted for in accordance with this Franchise Agreement and appropriate
security measures are taken, we agree to provide you with contractual
indemnification as follows:

 

1. For a single loss of Receipts and Cash Register Fund as the result of a
Robbery, an amount equal to $50 for each cash register in operation at the time
of the Robbery, and one-half of the full replacement cost for a single loss of
Inventory and Store supplies with a maximum aggregate limit for any single loss
of $500.

 

2. For a single loss of Receipts as a result of a Robbery, up to the full
replacement amount of the Current Deposit, less $100; provided that the Receipts
were being properly prepared for deposit or were being transported to the Bank
or were in transit between two or more 7-Eleven Stores franchised by you while
en route to the Bank.

 

3. For a single loss of Receipts as a result of a Safe Robbery, up to the full
replacement amount equal to the sum of the Current Deposit, and the Receipts
from the current Collection Period, less $100.

 

4. For a single loss of the Cash Register Fund, up to the lesser of $2,500 (or
$5,000 with prior Division Manager Approval), or the amount shown in the
appropriate account on the Financial Summaries: (1) as a result of a Safe
Robbery, or (2) while the Cash Register Fund is being prepared for deposit or
transported to or from the Bank, or (3) while the Cash Register Fund is being
transported between two or more 7-Eleven Stores franchised by you while en route
to or from the Bank, and if the amount taken to the Bank is noted in the Cash
Report and a receipt is obtained from the Bank showing the correct amount of
money obtained.

 

Burglary:

 

Subject to the conditions, exclusions and limitations stated in this Franchise
Agreement and where, in our reasonable opinion, all Receipts are properly
accounted for in accordance with this Franchise Agreement and appropriate
security measures are taken, we agree to provide you with contractual
indemnification as follows:

 

1. For a single loss of Inventory (other than tobacco products) as a result of a
Burglary, up to the full replacement cost, less $100.

 

2. For a single loss of tobacco products in the Inventory as a result of a
Burglary, up to the lesser of (1) the actual cost of tobacco products taken, or
(2) the equivalent of the total reasonable purchases, at cost, of tobacco
products for the Store for the prior 12 weeks, divided by 6 (with a limit of an
amount equal to twice the average weekly purchases, at cost minus $100, until
the Store has been open 12 weeks), less $100.

 

3. For a single loss of Receipts as a result of a Safe Burglary, up to an amount
equal to the sum of the Receipts from the immediately previous Collection Period
plus the Cash Register Fund, less $100.

 

The maximum aggregate exclusion for a single loss as the result of a Burglary
and/or Safe Burglary will be $100.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

Conditions, Exclusions and Limitations:

 

You will not be indemnified under this Franchise Agreement under the following
instances and/or circumstances:

 

1. If you do not fully, completely, and in good faith participate and cooperate
with us, our insurance company or any representative or law firm we designate in
any investigation or defense of any claim or lawsuit submitted or filed against
you or 7-Eleven, Inc. or if it is determined after investigation that the loss
was not as reported by you.

 

2. If you do not use your best efforts to promptly mitigate each loss for which
you otherwise may be entitled to be indemnified under this Agreement.

 

3. If you or your employees had, or should have had, knowledge of the incident
from which the loss arose, and you or your employees did not properly and
promptly report the incident to us in the manner we specify in the On-Line
Systems Guide or other approved reporting procedures.

 

4. For any loss associated with a Robbery or Burglary if (1) at the time of the
Robbery or Burglary, you were not using the cash control equipment that we
install at the Store and (2) you do not, within twenty-four hours of the loss,
file a report with the appropriate law agency and furnish one of our
representatives with (i) a notice and proof of loss report (acceptable to us),
(ii) a copy of the report filed with the law agency, and (iii) any report
required to be filed with the insurance company.

 

5. For any loss of any Inventory and/or Store supplies, if such Inventory or
Store supplies were located outside of the Store building at the time of the
loss.

 

6. If you were in breach of the Franchise Agreement at the time the loss occurs
and the breach causes, creates, or contributes to the occurrence of the loss.

 

7. If the loss is caused by, results from, or occurs in connection with, an
intentional act committed by you or by your agent or employee. For purposes of
this Agreement, a loss will be deemed to have been caused by an intentional act
if at the time the act was committed, you or your employee or agent knew that
the loss would result from the act or if the loss was a reasonably foreseeable
consequence of the act. This exclusion will not apply when the intentional act
was determined to have been justified as self-defense or defense of another
person by a court of competent jurisdiction.

 

8. If the person asserting the claim against you was or is an employee or agent
and if the injury or damage was incurred, in whole or in part, in connection
with, or within the course an scope of, the employment or agency.

 

9. For any claim brought against you for any bodily injury or personal injury
caused by or arising out of any Fresh Food product (as defined in Exhibit E) if
you sold such product after our written notification to you that either: (1) the
vendor providing the product has refused or failed to submit the product to
Level I microbiological testing, or (2) the vendor’s product has failed Level I
microbiological testing. Once you receive written notification from us that the
vendor’s product has been submitted or resubmitted for testing and that the
product has passed Level I microbiological testing, we agree to thereafter
indemnify you pursuant to this Agreement for your subsequent sales of the
product.

 

10. For any Cash Register Fund loss if you have refused to allow us to audit
that fund at any time within the twelve-month period before the loss.

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

Losses and Expenses Not Addressed by this Agreement:

 

The following losses and expenses are not intended to be addressed in this
Agreement and therefore you are not indemnified by this Agreement:

 

1. For any indemnity you voluntarily, contractually or statutorily extend to
your employees or agents.

 

2. For any losses, liabilities or obligations which you statutorily,
contractually or by any other means assume.

 

3. For any loss that is your responsibility under the Franchise Agreement.

 

4. For any punitive or exemplary damages, penalties or fines assessed against
you.

 

In addition, your employees and agents will not be indemnified by us and are not
parties to this Agreement or third party beneficiaries of this Agreement and
therefore have no indemnification rights under this Agreement.

 

FRANCHISEE

 

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

7-ELEVEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

EXHIBIT D

 

SELECTED PROVISIONS

 

[All Blanks Must be Completed and Franchise Agreement Must be Delivered at Least
5 Business Days Prior to Execution of Franchise Agreement.]

 

(a) The Store must be a 24-Hour Operation, unless prohibited by law or we agree
in writing to different operating hours. If the Store is prohibited by law from
doing business as a 24-Hour Operation, the Store must operate the maximum number
of hours permitted by law. Laws regulating the maximum number of hours may
change from time to time, and this may change the number of hours you will
operate the Store.

 

(b) The Franchise Fee was $                    . The Down Payment was
$                    . The Down Payment included a $                    
contribution toward the estimated Cost Value of the initial Inventory, a
$                     payment toward the estimated initial governmental fees for
necessary licenses, permits, and bonds (an Operating Expense), and a
$                     payment for the initial Cash Register Fund.

 

(c) The initial annual interest rate we charge you on the unpaid balance in the
Open Account will be                     %. The annual interest rate we charge
you on the unpaid balance in the Open Account will be adjusted, effective each
March 1, and will continue in effect through the last day of February of the
following year. The initial and ongoing annual interest rate will be 2% over the
prime rate charged by Bank of America (or any successor) as of the first working
day of each calendar year during which the adjustment becomes effective.

 

(d) We agree to pay you interest on any credit balance in the Open Account
pursuant to Paragraph 13 at the prime rate charged by Bank of America (or any
successor), as of the first working day of each calendar year, minus 2%. The
annual interest rate will be adjusted, effective each March 1, and will continue
in effect through the last day of February of the following year. If the
interest charged under the Franchise Agreement or this Exhibit D is greater than
the maximum interest permitted by applicable law, the excess amount charged will
be considered automatically credited to the principal balance of the loan, since
we intend to avoid charging any interest that would violate any applicable law.

 

(e) You agree to attend both Store and classroom training. If you are only one
individual, you agree to attend the training. If you are a corporation, you
designate and we approve                                         
                     to receive training. Each participant must successfully
complete each phase of training in order to continue the training process.

 

(f) The percentage used to adjust retail to cost for determining Cost Value and
Inventory Variation will be computed by dividing the previous 12 months’
Purchases at cost (including delivery charges, cost equalization, and adjustment
for discounts and allowances received) by the previous 12 months’ Purchases at
retail. Special Items Purchases, consigned merchandise, write-offs, and product
markdowns will be excluded from Purchases at cost as well as Purchases at
retail. For Stores not previously operated as 7-Eleven Stores, until the Store
has been in operation for 3 months, the average percentage based on the previous
12 months for all 7-Eleven Stores in the 7-Eleven market where the Store is
located will be used. After the Store has been in operation for three months,
the percentage will be computed for the Store based on the previous 12 months’
operation of the Store (or, if the Store has not been in operations for 12
months, for the number of months the Store has been in operation).

 

(g) Checks from us to you will be payable to
                                        
                                             .

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

(h) The Weekly Draw we agree to remit to you on a weekly basis will be
$            , unless you and we change the Weekly Draw by mutual written
agreement.

 

(i) 7-Eleven Charge:

 

(1) For a 24-Hour Operation:

 

The 7-Eleven Charge for the Store is 50% of the Gross Profit (except as
otherwise provided in Paragraphs 10(b) and/or (c) of the Franchise Agreement).

 

(2) For permitted reduction in hours of operation:

 

If you have our permission to operate the Store as less than a 24-Hour
Operation, the 7-Eleven Charge for the Store will be 50% of the Gross Profit
plus 0.1% of the Gross Profit for each hour during a normal week of operation
that the Store is closed.

 

(3) For non-permitted reduction in hours of operation:

 

If you operate the Store less than the required number of hours at any time
without our permission, the 7-Eleven Charge for that Accounting Period will be
the 7-Eleven Charge as determined by (i)(1) or (2) above, as applicable, plus 4%
of the Gross Profit if you operate at least 136 hours per week or 6% of the
Gross Profit if you operate less than 136 hours per week. This increase in the
7-Eleven Charge is not our only remedy, and is in addition to other remedies
available to us.

 

(j) Other special provisions (specify):

 

________________________________________________________________________________________________________________________________________________________________________

 

________________________________________________________________________________________________________________________________________________________________________

 

________________________________________________________________________________________________________________________________________________________________________

 

________________________________________________________________________________________________________________________________________________________________________

 

________________________________________________________________________________________________________________________________________________________________________

 

 

FRANCHISEE By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

7-ELEVEN, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

 

DEFINITIONS

 

“Accounting Period” means a calendar month during your operation of the Store,
except that if the Effective Date, expiration, termination or surrender of the
Store and 7-Eleven Equipment occurs during any calendar month, the portion of
that month which follows the Effective Date or precedes the other events will be
an Accounting Period. We have the right to change the Accounting Period at any
time upon written notice to you.

 

“Advertising Fee” means an amount equal to the percentage of Gross Profit
specified in Paragraph 22.

 

“Advertising Materials and Programs” means all materials, programs and
promotions advertising or promoting the 7-Eleven System, 7-Eleven Stores and/or
the products or services provided by 7-Eleven Stores, including the following:
in-Store and out-of-Store advertising and promotional materials and displays;
point-of-sale display materials; window, counter and other promotional signage;
billboards; direct mail, newspaper and print advertising; other advertising and
promotional materials; Internet website(s); television and radio media; Store
grand opening/re-opening events and promotions; and national, regional, local,
and Store-specific advertising and promotional campaigns and events, including
with respect to each of the foregoing, creation, development, maintenance,
administration, space and time charges, agency planning, selection, and
placement.

 

“Affiliate” means, with respect to any person or entity, any other person or
entity controlling, controlled by, or under common control with such person or
entity.

 

“Agreement” or “Franchise Agreement” means this agreement between you and us for
the operation of the Store under the 7-Eleven System and Service Mark.

 

“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists and any other
requirements of any governmental authority addressing or in any way relating to
terrorist acts and acts of war.

 

“Audit” means a physical count of the Inventory (priced at retail value
determined as provided in this Agreement), Receipts, Cash Register Fund, cash,
bank drafts, and supplies of items for which you earn a commission (e.g.,
lottery tickets and money order blanks), pursuant to our normal procedures.

 

“Bank” means the bank or similar institution that we designate for the Store
and, specifically, the account established for the Store.

 

“Base Period Gross Profit” means the Gross Profit of the Store for the
immediately preceding twelve (12) month period, regardless of who operated the
Store during such twelve (12) month period.

 

“Bona Fide Suppliers” means persons or entities regularly conducting the
business of supplying or distributing merchandise, supplies or services to
retail businesses and performing all of the functions normally associated with
such activities; provided that, unless you obtain our prior written consent,
neither you, your Affiliate, nor any other 7-Eleven franchisee may be a Bona
Fide Supplier.

 

“Bookkeeping Records” means the Financial Summaries and other records and
reports that we prepare or that we require you to prepare relating to the
operation of the Store. We may, at our option, change the format, manner or
timing of the records we prepare and the procedures for collecting or compiling
data

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

for the reports. The Bookkeeping Records will be based upon information you
supply to us, information obtained by us from Audits, Store inspections and
vendors, and, where necessary or appropriate, information based upon estimates
or factors concerning Store transactions. We prepare the Bookkeeping Records in
accordance with the terms of this Agreement, and such terms will control over
any external accounting rules. We currently maintain the inventory records and
reports derived from these records by using the Retail Method (see definition of
“Retail Book Inventory”), and adjust the retail value to cost as described in
Exhibit D. However, we reserve the right to change our method of Inventory
valuation from the Retail Method to the Cost Method either for the entire Store
or for one (1) or more product categories. If we exercise this right, you agree
to enter an amendment to this Agreement which contemplates reasonable conforming
changes to this Agreement to address conversion from the Retail Method to the
Cost Method. Such conforming amendment will be designed to have no material
effect on you or us.

 

“Burglary” means the stealing of Inventory from within the Store during a period
of time when the Store is closed as permitted by this Agreement, all doors are
properly closed and locked, and entry is by actual force evidenced by visible
marks made by tools, explosives, electricity, or chemicals.

 

“Business Day” means any day other than Saturday, Sunday or the following
national holidays: New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans Day,
Thanksgiving and Christmas.

 

“Cash Register Fund” means the amount agreed to in writing by you and us for
change in the Store.

 

“Cash Report” means the electronic form or other method of reporting your
Receipts and/or Net Sales and/or any other information that we require from time
to time. You agree to complete a Cash Report for each Collection Period. Each
Cash Report must indicate the time and date at which the Collection Period
ended.

 

“Cash Variation” means the unaccounted for difference between Receipts required
to be deposited or delivered to us and the actual Receipts deposited or
delivered to us as reflected in the Cash Report.

 

“Category” means a distinct, measurable and manageable group of products and/or
services sold from a 7-Eleven Store as specified by us.

 

“Collateral” has the meaning given such term in the Security Agreement.

 

“Collection Period” means each time period for which you report Receipts. Your
first Collection Period will start when you begin operating the Store, and may
end, at your discretion, at any time within your first 24 hours of operation.
Each subsequent Collection Period will begin as soon as the immediately
preceding Collection Period ends and must be 24 hours in length (unless we agree
otherwise).

 

“Competitive Business” means any business that is the same as or similar to a
7-Eleven Store (except 7-Eleven Stores operated under valid agreements with us),
including a convenience store or other store not designated as a convenience
store in which the product mix is fifty percent (50%) or more of goods or
services substantially similar to those then-currently offered by a 7-Eleven
Store.

 

“Confidential Information” means knowledge, know-how (for example, methods and
processes) and other information concerning the operation or another aspect of a
7-Eleven Store which may be communicated to you or of which you may be apprised
in connection with the operation of the Store under the terms of this Agreement,
including all information contained in the On-Line Systems Support Guide; all
information, knowledge, know-how, techniques and materials used in or related to
the 7-Eleven System

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

which we provide to you in connection with this Agreement; and information or
data compiled by or stored in the 7-Eleven Store Information System.

 

“Cost of Goods Sold” means the Cost Value of Inventory at the beginning of the
Accounting Period plus the cost of Purchases during the Accounting Period
(including delivery charges and cost equalization), and minus the Cost Value of
the Inventory at the end of the Accounting Period. We will make adjustment so
that any bad merchandise (caused by you or your employees) and Inventory
Variation will not be included in Cost of Goods Sold. We will credit to Cost of
Goods Sold all discounts and allowances (including promotional and display
allowances) paid to us and allocated or reasonably traceable to Purchases,
except for:

 

  (a) Wholesale Vendor discounts and allowances (that is, discounts and
allowances customarily offered by vendors to wholesalers; provided, however,
that in the event we become a wholesaler to you, for any products or services
that we sell to you for which we receive wholesaler discounts or allowances, the
wholesale prices to you will be competitive with the other wholesalers of those
products on a Market Basket Basis); and

 

  (b) reimbursements to us for our expenditures under vendors’ co-operative
advertising or other similar programs where the vendor partially or wholly
reimburses us (or where costs are shared) for advertising expenditure programs,
so long as we actually spend the money in accordance with the vendor’s criteria
for advertising the vendor’s product.

 

We will credit discounts and allowances, not allocated or reasonably traceable
to individual store Purchases, to Cost of Goods Sold on the basis of Store sales
or Purchases compared with sales or purchases of all affected stores. We will
credit discounts, allowances and the value of premiums you receive to Cost of
Goods Sold. We will not be obligated to credit any uncollected discounts or
allowances to Cost of Goods Sold. We are not required to credit System
Transaction Amounts to Cost of Goods Sold. We are not required to credit
vendor-supplied equipment or equipment reimbursements to Cost of Goods sold if:

 

  (a) the equipment is part of a vendor’s standard provision of services to its
customers in general (for example, where a vendor generally offers merchandise
racks to its customers);

 

  (b) a vendor provides equipment as an integral part of a service for which you
receive a commission, rental fee or royalty (for example, ATM’s, copier
machines, telephones, etc.); or,

 

  (c) we made a commercially reasonable effort to negotiate with the vendor to
obtain a lower product cost instead of the equipment.

 

We are also not required to credit monies paid to us by vendors to purchase
equipment to Cost of Goods Sold if the monies are actually used by us to
purchase equipment as designated by the vendor.

 

“Cost Method” means a method of inventory valuation whereby (a) a perpetual unit
inventory is maintained (as confirmed by a periodic physical count of the
inventory) and (b) inventory at cost is computed as the unit inventory times net
unit cost.

 

“Cost Value” means the cost value of the Inventory at any time, determined by:
(a) deducting from the Retail Book Inventory the included retail value of all
consigned merchandise, and designated Special Items; (b) adjusting from retail
value to cost as specified in Exhibit D; and (c) adding the cost value of the
designated Special Items.

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

“Current Deposit” means all Receipts obtained during the immediately preceding
Collection Period and accounted for by the proper completion of the most recent
7-Eleven Cash Report relating to those Receipts.

 

“Down Payment” means the initial amount you actually pay us related to the
operation of the Store as stated in Exhibit D. The Down Payment is separate and
apart from the Franchise Fee.

 

“Effective Date” means the date you first begin operating the Store for business
under this Agreement.

 

“Electronic Invoice” means an electronic invoice or other electronic or online
billing systems invoice.

 

“Excess Investment Draw” means an amount paid to you which equals the amount by
which your Net Worth exceeds your total assets (as reflected on the balance
sheet that we prepare for the Store for each Accounting Period from the
Bookkeeping Records).

 

“Expiration Date” means the earlier of the date which is fifteen (15) years from
the Effective Date or the expiration of the current term of the lease or the
master lease on the real estate.

 

“Final Inventory” means the Inventory of the Store that you agree to transfer to
us or a third-party that we designate upon the expiration or termination of this
Agreement in accordance with Paragraph 28(a)(2) of this Agreement, excluding any
portion of the Inventory which, in our sole and reasonable opinion, is of a
type, quantity, quality, or variety that is not consistent with the 7-Eleven
Image or standards.

 

“Financial Summaries” means summaries of financial information for the Store
that we prepare from the Bookkeeping Records in the form of income statements,
balance sheets, reports reflecting credits and debits to your Open Account,
inventory records and other records and reports relating to Store income,
expenses, profits and losses, assets and liabilities. The Financial Summaries
are prepared in the manner we deem appropriate and are prepared for each
Accounting Period.

 

“Foodservice” means our system for retailing a menu of prepared food products
and related items, with such changes approved and adopted by us from time to
time.

 

“Foodservice Facility” means the area or areas of the Store and related 7-Eleven
Equipment from time to time used for the Foodservice operation.

 

“Foodservice Operations Manual” means a compilation of the 7-Eleven Foodservice
Standards, whether in electronic or written form.

 

“Franchise Fee” means the initial amount that you agree to pay to us, as set
forth in Exhibit D, in consideration for the grant of the 7-Eleven Store
franchise.

 

“Franchisee” means the person(s) named as the Franchisee on the signature page
and signing this Agreement as the Franchisee (or subsequently added as a
“Franchisee” in a writing signed by each of the parties). If there is more than
one Franchisee, they will be jointly and severally liable for the obligations of
the “Franchisee” under this Agreement.

 

“Fresh Food” means perishable food products offered in 7-Eleven Stores,
including sandwiches, roller grill items, baked goods, salads, foods served or
taken hot, dairy (including milk, flavored milk, and yogurt), bread, and any
other similar perishable food product as reasonably determined by us; provided,
however, that any “Fresh Food” cannot have a shelf life of more than two (2)
weeks, unless through technology or other means the freshness of the product can
be extended past two (2) weeks.

 

“Gross Profit” means Net Sales less Cost of Goods Sold.

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

“HVAC Equipment” means the heating, ventilation and air conditioning unit and
related equipment, duct work, filters and refrigerant gas for the air
conditioning unit, but does not include water heaters, equipment and refrigerant
gases for refrigerated vaults and cases, and other equipment used in connection
with the sale of Inventory from the Store.

 

“Interim Financial Summaries” means Financial Summaries that we prepare during,
but not at the end of, any Accounting Period. All components of Interim
Financial Summaries will be prorated based on the number of days during the
Accounting Period for which such Interim Financial Summaries are prepared.

 

“Internet” means a global computer-based communications network.

 

“Inventory” means all merchandise for sale from the Store, including deposit
bottles, Special Items, and consigned merchandise (other than consigned
gasoline).

 

“Inventory Overage” means the amount by which the retail value of the Inventory
as reflected by an Audit is greater than Retail Book Inventory.

 

“Inventory Shortage” means the amount by which the retail value of the Inventory
as reflected by an Audit is less than the Retail Book Inventory.

 

“Inventory Variation” means any Inventory Overage or Inventory Shortage,
adjusted from retail value to cost as specified in Exhibit D. Inventory
Variation is debited or credited, as applicable, to Operating Expenses.

 

“Lease” means our lease to you of the Store and adjoining property as described
in Exhibit A, and, separately, the 7-Eleven Equipment. Except as otherwise
provided in this Agreement, if an allocation of the 7-Eleven Charge to the lease
of 7-Eleven Equipment is required by law or ordinance, or for taxation purposes,
the amount of the 7-Eleven Charge allocable to the lease of the 7-Eleven
Equipment will be equal to the monthly straight line depreciation of the
7-Eleven Equipment, unless provided otherwise elsewhere in this Agreement.

 

“Leasehold Rights” means our rights to possession of the Store under any
pre-existing or subsequent lease of the Store, whether pursuant to the current
term of a lease, an option we exercise, or our re-negotiation of the lease. We
have no obligation to exercise any options or other contractual rights, or
otherwise enter into any agreement for the purpose of retaining Leasehold
Rights.

 

“Maintenance Contracts” means contracts that you are required to obtain with
reputable firms for maintenance and repair of the Store and 7-Eleven Equipment
and, if we consider it appropriate or necessary, for the landscaped areas
outside the Store as provided in Paragraph 20(b).

 

“Market Basket Basis” means a vendor’s standard product mix that meets our
Stores’ purchase needs (excluding Proprietary Products), and is sold under terms
that include a balanced comparison of payment terms and methods, in-store
services, product mix, service area, frequency of delivery and delivery windows.

 

“Material Breach” means those breaches of this Agreement specifically set forth
in Paragraph 26 or a breach of any amendment to this Agreement.

 

“Minimum Net Worth” means the minimum amount of Net Worth that you agree to
maintain in accordance with Paragraph 13(d).

 

Exhibit E – Page 5



--------------------------------------------------------------------------------

“Monthly Draw” means an amount equal to 70% of the total increase in Net Worth
over the three (3) Accounting Periods immediately before the date upon which
Monthly Draw is calculated, divided by three, minus any amounts reflected on
your most recent Bookkeeping Records as distributions to you of additional draw,
unauthorized draw or Excess Investment Draw; provided however, you will not be
entitled to a Monthly Draw if it will result in reducing in your Net Worth to
any amount below the Minimum Net Worth required pursuant to Paragraph 13(d) of
this Agreement.

 

“Net Sales” means the total value charged to customers and received by the Store
for the sale of Inventory and all other products and services sold, except (a)
sales tax and (b) the value of those products and services for which you earn a
commission or fee, provided that Net Sales will include the value of such
commissions or fees but will not include the value of commissions that you
receive for the sale of gasoline.

 

“Net Worth” means the difference between the Store’s total assets and the
Store’s total liabilities, all of which are as reflected on the balance sheet
that we prepare for the Store each Accounting Period as derived from the
Bookkeeping Records.

 

“On-Line Systems Support Guide” means our on-line confidential support guide
containing training and informational material related to the operation of a
7-Eleven Store, including any additions to, deletions from or revisions of the
On-Line Systems Support Guide.

 

“Open Account” means an account that we agree to establish and maintain for you
as part of the Bookkeeping Records. References to debits (charges) to the Open
Account in this Agreement mean increases in the amounts you owe us (for example,
when we pay a vendor’s invoice on your behalf the Open Account is debited or
charged) and credits to the Open Account mean decreases in the amounts you owe
us (for example, when Receipts are deposited in the Bank, such amount is
credited to the Open Account).

 

“Operating Expenses” means the expenses (or credits) you incur in operating the
Store for: (a) payroll; (b) payroll taxes (including unemployment, worker’s
compensation, payroll insurance, and social security contributions); (c)
Inventory Variation; (d) Cash Variation; (e) maintenance, repairs, replacements,
laundry expense, and janitorial services; (f) telephone; (g) Store supplies,
including grocery bags and other Store-use items; (h) governmental fees and
others fees or costs for licenses, permits, and bonds; (i) interest; (j)
returned checks; (k) inventory and business taxes; (l) bad merchandise caused by
you or your employees; (m) Advertising Fees and other advertising; and (n) other
miscellaneous expenditures which we (in our reasonable judgment and regardless
of the classification by you or the Internal Revenue Service) determine to be
Operating Expenses.

 

“Proprietary Products” means products or services we develop or designate which
are: (i) unique to us because of their (a) ingredients, (b) formulas, (c)
manufacturing or distribution processes, or the manner in which they are
presented or marketed to consumers; and (ii) which we support and control
through (a) trademarks and/or packaging that bears one or more trademarks, any
of which are owned by or licensed to us, (b) copyrights, (c) quality control,
and/or (d) advertising.. The currently required Proprietary Products are listed
on Exhibit G to this Agreement.

 

“Purchases” means all your purchases of Inventory for sale from the Store.

 

“Reasonable and Representative Quantity” means the minimum number of units for
each SKU that you are required to carry as specified by us from time to time.
After the initial order of any particular product, such quantity may be adjusted
upon the mutual agreement by you and our local representative based on

 

Exhibit E – Page 6



--------------------------------------------------------------------------------

information from sales of the initial Inventory of such product using the
7-Eleven Store Information System.

 

“Receipts” means all sales proceeds (whether cash, check, credit instrument, or
other evidence of receipt), commission revenues on items for which you earn a
commission (e.g., lottery tickets and money order blanks), discounts or
allowances you receive, and miscellaneous income (including rentals, royalties,
fees, commissions and amounts you receive from on-site currency operated
machines) and the value of premiums received from your operation of the Store.
(Receipts from on-site currency operated machines are considered received at the
time the proceeds are collected from the machine).

 

“Recommended Vendor(s)” are those Bona Fide Suppliers described in Paragraph
15(h) and which are listed on the 7-Eleven Intranet. The list of Recommended
Vendors may be changed from time to time.

 

“Recommended Vendor Purchase Requirement” means you agree to purchase at least
eighty-five percent (85%) of your total Purchases and, separately, eighty-five
percent (85%) of your cigarette purchases, both computed monthly at cost, from
Recommended Vendors. No purchase will be credited towards your Recommended
Vendor Purchase Requirement unless the purchase is from a Recommended Vendor we
have approved and your purchase was made from such Recommended Vendor in its
capacity as a Recommended Vendor which includes compliance with our requirements
for Recommended Vendors, including the recommended method of distribution. The
cost value used to calculate the percent of Purchases and cigarette purchases
from Recommended Vendors will only include cost as reflected on vendor invoices.
Cost for purposes of calculating this requirement will exclude allowances,
rebates and discounts not reflected on vendor invoices. In order to count
towards your Recommended Vendor Purchase Requirement, the products must be
ordered and paid for through our recommended method for ordering and paying for
that vendor. Notwithstanding the above, your Purchases of products from
non-Recommended Vendors will be deemed to be purchases from Recommended Vendors
if you provide us with written substantiation that: (i) you ordered a product
carried by a Recommended Vendor and were advised in writing by that Recommended
Vendor that such product was out of stock; or (ii) you purchased products or
services from a non-Recommended Vendor that were also available from a
Recommended Vendor, and the non-Recommended Vendor provided written evidence of
a bona fide offer to sell on a Market Basket Basis to all 7-Eleven stores in the
geographic area serviced by the Recommended Vendor all products or services that
are available from the Recommended Vendor, on a Market Basket Basis, at a lower
cost than the Recommended Vendor. For example, if a Recommended Vendor has made
a bona fide offer to sell a group of products or services to all 7-Eleven stores
in the Recommended Vendor’s service area at specific prices, the non-Recommended
Vendor must make a similar bona fide offer to sell all products that are
available from the Recommended Vendor, on a Market Basket Basis to all 7-Eleven
stores in the same geographic area, at a lower cost than the Recommended Vendor.

 

“Related Trademarks” means the trademarks, service marks, trade names, trade
dress and other trade indicia, except for the Service Mark, which we may
authorize you to use from time to time as part of the 7-Eleven System. “Related
Trademarks” also includes all other combinations of the word or numeral “7” and
the word or numeral “Eleven,” in any language, other than those comprising the
Service Mark. For example only, Related Trademarks include the trademarks BIG
GULP and BIG BITE, as well as the distinctive trade dress of 7-Eleven Stores.

 

“Retail Book Inventory” means the book Inventory maintained as part of the
Bookkeeping Records which reflects the retail value of the Inventory. We will
initially determine the Retail Book Inventory by an Audit of the initial
Inventory. After that, we will adjust the Retail Book Inventory by: (a) adding
the retail value (based on your then-current retail selling prices) of
subsequent Purchases (other than gasoline); (b) subtracting Net Sales of items
reflected in the Retail Book Inventory; (c) adding or subtracting the retail
value of all retail selling price increases or decreases of items reflected in
the Retail

 

Exhibit E – Page 7



--------------------------------------------------------------------------------

Book Inventory, as reported by you to us, or determined from surveys of the
Inventory by us; (d) subtracting the included retail value of any merchandise
used as Store supplies and out-of-date date-coded merchandise or merchandise
which is damaged or deteriorated as reported by you to us and verified by us;
and (e) subtracting any Inventory Shortage or adding any Inventory Overage. We
will determine the Retail Book Inventory at expiration or termination of this
Agreement by an Audit we conduct. We will appropriately adjust the Retail Book
Inventory to reflect the results of each binding Audit. For the initial Audit
and the Audit on expiration or termination, we will determine the retail value
of the Inventory at our then-current suggested retail selling prices. For any
other Audit, we will determine the retail value of the Inventory at your
then-current retail selling prices.

 

“Retail Method” means a method of inventory valuation whereby inventory
transactions and the perpetual inventory records are maintained using retail
values and the total retail value of inventory is converted to cost using a cost
complement percentage. For purposes of this Agreement, the percentage to convert
retail value to cost value is as set forth in Exhibit D.

 

“Robbery” means the theft of Receipts and/or Cash Register Fund (other than a
Safe Robbery), Inventory, or Store supplies from you, your agents or employees
by acts or threat of violence in the Store; while Receipts and/or Cash Register
Fund are being transported directly from the Store to the Bank; between two (2)
or more 7-Eleven Stores franchised by you while in route to the Bank and in the
presence of you, your agents or employees, if not committed by you or your
agents or employees.

 

“Safe Burglary” means the theft of Receipts or Cash Register Fund from a vault,
safe, or security drop box in the Store and approved by us during a period of
time when the Store is closed as permitted by this Agreement and when all doors
of the Store and of the vault, safe, or security drop box are closed and locked
and entry is by actual force evidenced by visible marks made by tools,
explosives, electricity, or chemicals if not committed by you or your agents or
employees.

 

“Safe Robbery” means the theft of Receipts from a vault, safe, security drop
box, or vending tubes in a safe in the Store and approved by us by acts or
threat of violence committed in you presence or the presence of your agents or
employees, if not committed by you or your agents or employees.

 

“Security Agreement” means a security agreement substantially in the form
attached to this Agreement as Exhibit I.

 

“Service Mark” means the service mark logo and design registered in the United
States Patent and Trademark Office (as Registration No. 920,897) and the
7-Eleven service mark registered in the United States Patent and Trademark
Office (as Registration No. 798,036).

 

“7-ELEVEN,” “7-Eleven,” “we”, “us”, and “our” means 7-Eleven, Inc., a Texas
corporation.

 

“7-Eleven Charge” means an amount equal to the percentage of Gross Profit
specified in Exhibit D.

 

“7-Eleven Equipment” means all pieces of equipment and related items, whether
mechanical, electronic or otherwise, leased or otherwise provided by us to you,
including the 7-Eleven Store Information System and any other equipment provided
by third parties.

 

“7-Eleven Foodservice Standards” means mandatory and suggested quality,
foodservice and other reasonable operating standards as may from time to time be
established by us and set out in the Foodservice Operations Manual.

 

Exhibit E – Page 8



--------------------------------------------------------------------------------

“7-Eleven Image” means the acceptance, reputation and goodwill achieved by us
and our franchisees in the U.S. and elsewhere that is represented by the Service
Mark, and the Related Trademarks for 7-Eleven Stores operated pursuant to the
7-Eleven System and the products and services offered in them.

 

“7-Eleven Intranet” is our restricted global computer-based communications
network.

 

“7-Eleven Payroll System” means our system for recording, preparing and
distributing payroll to you and/or your employees.

 

“7-Eleven Store Information System” means the proprietary electronic store
operations system that provides for scanning, ordering and completing other
7-Eleven Store operations related tasks. The 7-Eleven Store Information System
includes POS scanners, computers and any other hardware we use and all software
associated with it, including any replacement or modified computer or other
electronic system used in connection with 7-Eleven Store operations.

 

“7-Eleven System” means the system for the fixturization, equipping (including
the development and use of computer information systems hardware and software),
layout, merchandising, promotion (sometimes through products or services
consisting of, including or identified by trademarks, service marks, trade
names, trade dress symbols, other trade indicia, copyrightable works, including
advertising owned or licensed by us), and operation of extended-hour retail
stores operated by us or our franchisees in the U.S. and elsewhere and
identified by the Service Mark and the Related Trademarks. The 7-Eleven System
provides beverages, non-food merchandise, specialty items, various services,
take-out foods, dairy products and groceries, and emphasizes convenience to the
customer. We have developed the 7-Eleven System and are continually refining,
modifying and updating the System based on experience and new developments to
meet and serve the preferences of the customer. The distinguishing
characteristics of the 7-Eleven System include use of the Service Mark and
Related Trademarks, distinctive exterior and interior design, decor, color
scheme, and furnishings; standards, specifications, policies and procedures for
operations; quality and uniformity of products and services offered; procedures
for inventory, management and financial control; training and assistance; and
advertising and promotional programs, all of which may be changed, deleted,
improved, and further developed by us from time to time.

 

“SKU” means stockkeeping unit, the common understanding for individual items of
merchandise, each with a unique Universal Product Code.

 

“Special Items” means the containers, ingredients, condiments, and other items
used or furnished in connection with the preparation or sale of a specific
product and so designated by us. We reserve the right to determine which Special
Items will be included in the monthly Inventory. All Special Items will be
inventoried and accounted for upon termination or expiration of this Agreement.

 

“Store” means the 7-Eleven convenience store described on Exhibit A.

 

“System Transaction Amounts” means amounts that vendors or others pay us or
third parties for the use of the 7-Eleven Store Information System or data
collected by the 7-Eleven Store Information System or any replacement or
modified computer information system used in connection with Store operations.
Where the third party is a Recommended Vendor, we will obtain System Transaction
Amounts only if such vendor represents to us in writing that (a) the vendor will
not increase the cost of services and products to 7-Eleven Stores to recoup the
System Transaction Amounts paid, and (b) the vendor would not apply the System
Transaction Amounts to lower the cost of goods for services and products sold to
7-Eleven Stores.

 

“Term” means the initial term of this Agreement as set forth in Paragraph 9.

 

Exhibit E – Page 9



--------------------------------------------------------------------------------

“Trade Secrets” means the On-Line Systems Support Guide; the 7-Eleven System;
all manuals, directives, forms, information and materials included in the
7-Eleven System in any form, whether electronic or otherwise. The Trade Secrets
are restricted proprietary information and are our sole property. The Trade
Secrets are exclusively for our benefit and the benefit of our franchisees.

 

“Transferring Franchisee” means a franchisee who is executing a franchise
agreement as a result of choosing a Transfer (as defined in Paragraph 25 of this
Agreement) under the provisions of a 7-Eleven Store Franchise Agreement or an
amendment to a 7-Eleven Store Franchise Agreement.

 

“24-Hour Operation” means your operation of the Store 24 hours a day, 7 days a
week (except, at your option, Christmas day).

 

“Weekly Draw” means the amount that we agree to remit to you once every week
indicated in subsection (h) in Exhibit D.

 

“Wholesale Vendor” means a Bona Fide Supplier who regularly supplies merchandise
or provides services to convenience or similar stores.

 

“Withdrawal Notice” means the notice that we agree to provide you pursuant to
Paragraph 26(d) if we determine to cease operation of all 7-Eleven Stores in the
geographic market area in which your Store is located.

 

FRANCHISEE

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

7-ELEVEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit E – Page 10



--------------------------------------------------------------------------------

EXHIBIT F

 

SURVIVORSHIP

 

7-ELEVEN STORE NO.                                         

 

Notwithstanding anything in the Franchise Agreement or the Exhibits to the
Franchise Agreement to the contrary:

 

l. As used in this Survivorship Agreement, “Death of the Franchisee” means the
death of the individual Franchisee, if there is only one Franchisee or, if there
is more than one Franchisee under the Franchise Agreement, the “simultaneous
death of all the Franchisees” as defined below. If a Death of the Franchisee
occurs, we agree to operate the Store for the benefit of the Franchisee’s estate
from the period beginning on the Death of the Franchisee and ending on the
earliest of the following events:

 

(a) The sale of the franchise by the estate and mutual termination of the
Franchise Agreement in accordance with the terms of this Survivorship Agreement
and the Franchise Agreement;

 

(b) The Effective Date of a new 7-Eleven Store Franchise Agreement with a
designated individual as provided in this Survivorship Agreement; or,

 

(c) The expiration of 30 days, or any longer notice period provided in the
Franchise Agreement. If any of these events occur, the Franchise Agreement will
terminate as provided in this Survivorship Agreement. “Simultaneous death of all
the Franchisees” means the death, within a 72 consecutive hour period (whether
or not the deaths arise from the same casualty or occurrence) of all the
individuals who executed the Franchise Agreement and/or were subsequently added
as “Franchisee(s)” in a writing signed by the parties.

 

The “Notice Period” is the period beginning with the Death of the Franchisee and
ending upon the occurrence of one of the above referenced events. If a Death of
the Franchisee occurs, then for any Accounting Period during the Notice Period,
we will not charge the Open Account for Inventory Variation, payroll or payroll
taxes (including your draw amount) an amount more than the average experience of
the Store for the category in question for the three calendar months before the
Death of the Franchisee (or any shorter period the Franchise Agreement was in
effect). We agree to indemnify the Franchisee’s estate from any claims which
arise during this period and pay any balance due you from us to the Franchisee’s
estate in accordance with the Franchise Agreement.

 

2. You may designate in writing and notify us of (pursuant to the notice
provision in the Franchise Agreement) up to three individuals, listed
alternatively and in order of preference, whom you believe qualified to
franchise the Store after the Death of the Franchisee and each of whom
individually would like the opportunity to do so. You acknowledge and agree that
we will offer the opportunity to franchise the Store to one individual (and his
or her spouse) only, and that we will make this offer to one individual at a
time, in accordance with the order in which you designated the individuals on
the notice you provided to us. To be effective, the notice of designation must
be either personally delivered or postmarked not later than one day before the
date of the Death of the Franchisee. You may change the designation in writing
to us, effective upon receipt, up to the day before the date of the Death of the
Franchisee.

 

If you have designated individuals in this way, then, after the Death of the
Franchisee, we agree to promptly attempt to locate and arrange an interview with
the designated individual and we will advise the estate whether or not that
designated individual has been located and is qualified in accordance with our

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

then-current qualification procedures. If more than one individual is designated
and the first designated individual cannot be reasonably located, is not
qualified under our then-current qualification procedures or is not interested
in obtaining a franchise for the Store, we agree to attempt to locate and
determine the qualifications and interest of the second designated individual,
and likewise for the third individual, if necessary, and we will advise the
estate accordingly.

 

If, before the Notice Period expires, one of the designated individuals
qualifies and wishes to franchise the Store; the estate agrees with us to
mutually terminate the Franchise Agreement; the estate waives (in a form
satisfactory to us) any claim it may have to sell the franchise; the estate pays
or makes arrangements satisfactory to us for payment of any amount due us under
the Franchise Agreement; and, if the Franchisee is a corporation, the designated
individual acquires ownership or control of all of the authorized, issued and
outstanding shares of the Franchisee corporation, then we agree to sign a new
7-Eleven Store Franchise Agreement for the Store in the then-current form with
the designated individual. In addition, if the Franchisee is a corporation,
after the designated individual has acquired ownership or control of all of the
authorized, issued and outstanding shares of the Franchisee corporation and
signed a new 7-Eleven Store Franchise Agreement for the Store in the
then-current form, we will have the new 7-Eleven Store Franchise Agreement
assigned to the former Franchisee corporation or another corporation named by
the designated individual, if all our then-current conditions for assignment
have been satisfied. We agree not to charge any Franchise Fee. There will be no
change in the financial terms from those in the Franchise Agreement until the
expiration date of the original Franchise Agreement if it had not terminated
earlier. At the expiration date of the original Franchise Agreement, the
financial terms in the new 7-Eleven Store Franchise Agreement executed by the
designated individual will become effective for the remainder of the term of the
then-effective Franchise Agreement.

 

3. If, before the Notice Period expires, neither of the first two events
specified in Paragraph 1 (a) and (b) above occurs; and the estate delivers to us
a written request indicating that it desires to arrange a sale of the franchise
and has made and will continue to make good faith efforts to find a qualified
purchaser and the estate pays or makes arrangements satisfactory to us for the
payment of any amount due us under the Franchise Agreement, then we agree to
give the estate the opportunity to arrange a sale of the franchise for a total
of 120 days from the Death of the Franchisee (including the Notice Period). We
agree not to refranchise the Store during that time unless the estate waives in
writing any claim it may have to sell the franchise, even though the Franchise
Agreement has terminated. However, from the 31st through the 120th day, we will
operate the Store for our benefit alone.

 

4. One of our officers must review and approve any arrangement between us and
the estate, including application of the terms of this Survivorship Agreement,
before the arrangement can be implemented.

 

5. As consideration of our allowing you to designate a successor to your
interest, and as a condition before we agree to be bound by the terms of this
Survivorship Agreement, you agree with us:

 

(a) That notwithstanding any probate or estate administration proceedings
involving you or your state, or disputes by, among or between your designees,
heirs, legatees, beneficiaries, successors in interest or the like, the time
limits established by the terms of this Survivorship Agreement will control and
govern our obligations and the rights of any party arising from the terms of
this Survivorship Agreement, and

 

(b) That if a dispute arises concerning the disposition of the franchise
pursuant to this Survivorship Agreement and/or the Franchise Agreement, and the
dispute involves us or our rights or obligations, then any expenses we
reasonably incur in that dispute, including attorneys’ fees and court costs,
will either be borne by the Open Account or your estate, or both (at our
option).

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

6. You agree that, if the Franchisee operates more than one (1) 7-Eleven Store,
the survivorship rights contained in this Survivorship Agreement will apply to
only one (1) of Franchisee’s 7-Eleven Stores, notwithstanding the fact that an
agreement the same as or similar to this Survivorship Agreement may have been
signed in connection with the execution of 7-Eleven Store Franchise Agreements
for each of Franchisee’s 7-Eleven Stores.

 

Except for terms defined in this Survivorship Agreement, the terms used in this
Survivorship Agreement will have the meanings defined in the Franchise
Agreement.

 

FRANCHISEE

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

7-ELEVEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

EXHIBIT G

 

REQUIRED PROPRIETARY PRODUCTS

 

Following is a list of the Proprietary Products that you are required to carry
in the Store at all times. We may delete any of these items or add any new items
at any time upon reasonable notice.

 

Product

--------------------------------------------------------------------------------

  

Description and Presentation

--------------------------------------------------------------------------------

SLURPEE®: Frozen Carbonated Beverage    Frozen carbonated beverage, prepared
with a variety of high-quality syrups, properly mixed, and served in
standardized, trademarked cups. SLURPEE®: candy, gum, frozen treats other
products    Candy, gum, frozen treats and other products prepared using 7-Eleven
approved specifications and packaged using SLURPEE® Marks GULP®, BIG GULP®,
SUPER BIG GULP®, XTREME GULP®, DOUBLE GULP®: beverages    Fountain soft drink
beverages, prepared with a variety of high-quality syrups, properly mixed, and
served in standardized, trademarked cups and mugs of various sizes. 7-ELEVEN®:
coffee    Fresh brewed coffee, prepared with the 7-Eleven regionally approved
coffee blend, and served in standardized, trademarked coffee cups of various
sizes.

BIG BITE®

¼ POUND BIG BITE®

BIGGEST BIG BITE®

   High quality, all-beef hot dog, prepared using spice mix approved by us,
offered in both 8:1 lb. and 1/4 lb. sizes, and served in standardized,
trademarked hot dog containers. 7-ELEVEN GO-GO TAQUITOS™: snack product    High
quality line of Mexican snacking products, with proprietary fillings wrapped
inside a tortilla, served from the grill in a standardized, trademarked bag.

7-ELEVEN SPEAK OUT®

CONNECTIONS FROM 7-ELEVEN®

7-ELEVEN VALUE +™

7-ELEVEN CONVENIENCE CARD™

Prepaid Cards and Stored Value Cards

   Prepaid long distance, wireless and local telephone products and stored value
products with trademarked 7-ELEVEN® identification and packaging that is
designated as part of the 7-Eleven Prepaid Card or Stored Value Card Programs.
QUALITY CLASSIC SELECTION®: Water/Beverages    High quality, proprietary
trademarked bottled spring water, sparkling water, soft drinks in various sizes.
BIG EATS DELI™: food products    High quality, proprietary recipe, BIG EATS DELI
branded products, and other commissary produced products, displayed in
standardized and trademarked packaging. BIG EATS BAKERY™ products    High
quality, proprietary and other fresh baked goods delivered through the CDC.
7-ELEVEN® Nachos: chips    High quality nacho chips served in standardized,
trademarked Nacho trays.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

FRANCHISEE

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

7-ELEVEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

EXHIBIT H

 

RELEASE OF CLAIMS AND TERMINATION

 

1. The 7-Eleven Store Franchise Agreement between 7-Eleven, Inc. (“we,” “us”,
“our” or “7-Eleven”) and the undersigned parties (“you”) dated
                    , as amended (the “Agreement”) and which covered 7-Eleven
Store No.                      (the “Store”) is hereby terminated effective     
a.m./p.m. on                             , 20    ,

 

2. You and we hereby mutually agree that, except as specifically provided below,
all claims, demands, rights, duties, guarantees, obligations, debts, dues, sums
of money, accounts, covenants, contracts, controversies, agreements, promises,
torts, judgments, executions, liabilities, damages, injunctions, assignments,
suits or causes of action (collectively, the “claims” ) of every kind and
nature, however, or wherever arising, whether known or unknown, foreseen or
unforeseen, direct, indirect, contingent or actual, liquidated or unliquidated,
which have arisen or which might or could arise under federal, state, or local
law from any relationship, incident, or transaction arising or occurring under
the Agreement or under any agreement in connection therewith, or from the
execution, operation under or termination of the Franchise Agreement, and any
services provided to you under the Franchise Agreement or under any other
agreement relating to the Store, existing or arising at any time before or at
the time of the execution of this Agreement, are hereby mutually satisfied,
acquitted, discharged and released by you and us on your and our behalf and on
the behalf of any person claiming under or through you or us, it being the
express intention of you and us that this release be as broad as permitted by
law.

 

3. You intend the release contained in Paragraph 2 to acquit and forever fully
discharge us, any parent of ours and any of our or our parent’s direct or
indirect subsidiaries, divisions or Affiliates and our, its and their respective
officers, directors, shareholders, partners, agents, employees, heirs, legal
representatives, successors and assigns.

 

4. If you are in California, the parties expressly waive and relinquish all
rights and benefits which either may now have or in the future have under and by
virtue of California Civil Code Section 1542. The parties do so understanding
the significance and consequence of such specific waiver. Section 1542 provides
that “[a] general release does not extend to claims which the creditor does not
know or suspect exist in his favor at the time of executing the release, which
if known by him must have materially affected his settlement with the debtor.”
For the purpose of implementing a general release and discharge as described in
Paragraph 2 above, the parties expressly acknowledge that this Release of Claims
and Termination Agreement is intended to include in its effect all claims
described in Paragraph 2 above which the parties do not know or suspect to exist
in their favor at the time of execution hereof, and that this Release of Claims
and Termination Agreement contemplates the extinguishment of any such claims.

 

5. You and we represent and warrant that the execution of this Release of Claims
and Termination Agreement is free and voluntary, and that no inducements,
threats, representations or influences of any kind were made or exerted by or on
behalf of either party.

 

6. This release will be binding upon you and us and upon your and our respective
heirs, legal representatives, successors and assigns. This release is intended
to be mutual and reciprocal, and it will be effective against one party only if
it is effective against both parties. You and we acknowledge that this Release
of Claims and Termination Agreement will be a complete defense to any claim
released under the terms of Paragraph 2.

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

7. You and we each represent and warrant to the other that we and you have not
assigned and will not assign to any other party any of the claims released by
this Release of Claims and Termination Agreement.

 

8. NOTWITHSTANDING ANY OF THE FOREGOING, THIS RELEASE DOES NOT INCLUDE any
amounts (1) debited or credited to you after the date of this Release of Claims
and Termination Agreement, or (2) owing to either party (the “Final Settlement”)
as reflected on the final Financial Summaries prepared by us. You acknowledge
that all Financial Summaries prepared to the date of this Release of Claims and
Termination Agreement are true and correct and that this release includes all
claims affecting the figures stated in such Financial Summaries. Your
endorsement of a Final Settlement check delivered to you after the preparation
of the final Financial Summaries acknowledges your release of all claims
affecting the figures stated on your final Financial Summaries.

 

9. FURTHER NOTWITHSTANDING ANY OF THE FOREGOING, this release does not include
(1) any claim that you may have against any person or entity other than us, our
parent, subsidiary or Affiliated entities, and their respective officers,
directors and employees; (2) any indemnity claim that you may have against us
pursuant to the indemnification provisions of the Franchise Agreement when you
are sued by a third party for acts or omissions occurring during your operation
of the Store; and (3) any rights that you have to payments from us determined
under Exhibit J.

 

10. FURTHER NOTWITHSTANDING ANY OF THE FOREGOING, IF YOU ARE A MARYLAND
FRANCHISEE, THIS RELEASE DOES NOT INCLUDE ANY CLAIMS PERTAINING OUR ALLEGED
FAILURE TO COMPLY WITH THE MARYLAND FRANCHISE REGISTRATION AND DISCLOSURE LAW.

 

FRANCHISEE

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Printed Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

7-ELEVEN, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit H – Page 2



--------------------------------------------------------------------------------

EXHIBIT I

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (the “Security Agreement”), dated                     
    , 20    , is executed by the undersigned debtor Franchisee(s) jointly and
severally if more than one ( such debtor(s) are referred to individually or
collectively as “you” or “your”), to and for the benefit of 7-Eleven, Inc.
(“we”, “us” or “our”).

 

RECITALS

 

A. Pursuant to a Store Franchise Agreement, dated                          ,
20     (the “Franchise Agreement”), between you and us, we have, among other
things, agreed to make loans and other financial accommodations to you upon the
terms and subject to the conditions set forth in the Franchise Agreement.

 

B. Our obligation to make such loans and other financial accommodations to you
under the Franchise Agreement is subject, among other conditions, to receipt by
us of this Security Agreement, duly executed by you.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, you
agree as follows:

 

1. Definitions and Interpretation. When used in this Security Agreement and the
Attachments to this Security Agreement, (a) the terms Equipment, Fixtures,
Goods, Inventory, and Proceeds, have the respective meanings assigned to them in
the UCC (as defined below); (b) capitalized terms which are not otherwise
defined in this Security Agreement have the respective meanings assigned to them
in the Franchise Agreement; and (c) the following terms have the following
meanings (such definitions to be applicable to both the singular and plural
forms of such terms):

 

“Collateral” means, with respect to you, all of your property and rights in
which a security interest is granted under this Security Agreement.

 

“Event of Default” means (i) a Material Breach; (ii) your failure to perform or
observe any term, promise, condition or obligation contained in this Security
Agreement; or (iii) your breach of any representation or warranty made by you to
us in or in connection with the Store, the Franchise Agreement or this Security
Agreement.

 

“Obligations” means and includes all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by you to us of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or arising, in the future pursuant to the terms of the
Franchise Agreement or any other agreement by or among you and us, and/or
modification, renewal, or extensions of any of the foregoing, including all
interest, fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by you under this Security Agreement or under the
Franchise Agreement or any other agreement by or among you and us, and including
the Open Account Balance and

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

any outstanding Excess Investment Draw, Monthly Draw or 7-Eleven Charge, or
rentals due under any Lease.

 

“Store” means 7-Eleven Store No.                                          
located at                                         
                                        .

 

“UCC” means the Uniform Commercial Code as in effect in the State of
                     on the date of this Security Agreement, as may be amended
or modified from time.

 

2. Grant of Security Interest. As security for the Obligations, you pledge and
assign to us and grant to us a continuing security interest in and lien on, all
of the present and hereafter acquired Goods (including Equipment, Fixtures and
Inventory) held or maintained at the Store or otherwise used in the ownership or
operation of the Store and all Proceeds thereof, and all present and hereafter
acquired rights, title and interest relating to the Store, including, but not
limited to, all premium and going concern value, if any, of the Store, and your
right, if any, to effect a premium sale, and all proceeds thereof, whether now
owned, or acquired in the future or arising, and wherever located, including
those types of property described on Attachment 1 to this Security Agreement.

 

3. Representations and Warranties. You represent and warrant to us that:

 

(a) We have (or in the case of after-acquired Collateral, at the time you
acquire rights in the Collateral, will have) a first priority perfected security
interest in the Collateral.

 

(b) Your chief executive office and principal place of business are as set forth
on Attachment 2 to this Security Agreement, and each other location where you
maintain a place of business is also set forth on Attachment 2 to this Security
Agreement.

 

[USE FOR ENTITY FRANCHISEE: (c) You are a                     , duly organized,
validly existing and in good standing under the laws of the state set forth on
Attachment 2 to this Security Agreement, and are a “registered organization” (as
such term is defined in the UCC) in such state.]

 

[USE FOR INDIVIDUAL FRANCHISEE: (c) You are an individual located in
                    .]

 

(d) You are duly qualified, licensed to do business and in good standing in all
jurisdictions in which such qualification or licensing is required.

 

(e) Your exact legal name is as set forth on the signature pages of this
Agreement, and during the five years preceding the date of this Security
Agreement you have not been known by any different legal name nor have you been
the subject of any merger or other corporate reorganization.

 

4. Covenants. You agree to:

 

(a) Perform all acts that may be necessary to maintain, continue, preserve,
protect and perfect the Collateral, the security interest granted to us in the
Collateral and the first perfected priority of such security interest.

 

(b) Not use or permit any Collateral to be used in violation of any provision of
the Franchise Agreement or this Security Agreement.

 

Exhibit I – Page 2



--------------------------------------------------------------------------------

(c) Pay promptly when due all taxes and other governmental charges, all liens
and all other charges now or imposed in the future upon or affecting any
Collateral.

 

(d) Without 30 days’ prior written notice to us, not (i) change your name or
place of business (or, if you have more than one place of business, your chief
executive office), (ii) keep Collateral consisting of Equipment at any location
other than the Store; or (iii) adopt a plan of conversion or reorganize under
the laws of a state other than your state of organization as set forth on
Attachment 2 to this Security Agreement.

 

(e) If we give value to enable you to acquire rights in or the use of any
Collateral, use such value for such purpose.

 

(f) Take other action we reasonably request to insure the attachment, perfection
and first priority of, and our ability to enforce, the security interests in all
of the Collateral.

 

(g) Keep separate, accurate and complete records of the Collateral and must
provide us with such records and such other reports and information relating to
the Collateral as we may reasonably request from time to time.

 

(h) Not sell, encumber, lease, rent, or otherwise dispose of or transfer any
Collateral or right or interest in such Collateral except as expressly permitted
in the Franchise Agreement and you agree to keep the Collateral free of all
liens.

 

(i) Comply with all material legal requirements applicable to you which relate
to the production, possession, operation, maintenance and control of the
Collateral and operation of the Store (including the Fair Labor Standards Act).

 

5. Authorized Action by Agent. You irrevocably appoint us as your
attorney-in-fact and agree that we may, on or after an Event of Default, perform
(but we will not be obligated to and will incur no liability to you or any third
party for failure to so perform) any act which you are obligated by this
Security Agreement to perform, and to exercise such rights and powers as you
might exercise with respect to the Collateral. You acknowledge and agree that
this Security Agreement is an “authenticated record” for purposes of UCC
Articles 9.509(a) and (b), and you authorize the filing by us of UCC financing
statements naming you as the “debtor(s)” in such financing statements.

 

6. Default and Remedies. In addition to all other rights and remedies granted us
by this Security Agreement, the Franchise Agreement, the UCC and other
applicable law, we may, upon the occurrence and during the continuance of an
Event of Default, exercise any one or more of the following rights and remedies:
(a) foreclose or otherwise enforce our security interests in any or all
Collateral in any manner permitted by applicable law, the Franchise Agreement or
this Security Agreement; (b) sell or otherwise dispose of any or all Collateral
at one or more public or private sales, whether or not such Collateral is
present at the place of sale, for cash or credit or future delivery, on such
terms and in such manner as we may determine; (c) require you to assemble the
Collateral and make it available to us at a place to be designated by us; (d)
enter onto any property where any Collateral is located and take possession of
such Collateral with or without judicial process; and (e) prior to the
disposition of the Collateral, store, process, repair or recondition any
Collateral consisting of Goods, or otherwise prepare and preserve Collateral for
disposition in any manner and to the extent we deem appropriate. You agree that
10 days’ notice of any intended sale or disposition of any Collateral is
reasonable. We will have no

 

Exhibit I – Page 3



--------------------------------------------------------------------------------

duty as to collection or protection of the Collateral or any income on such
Collateral, nor as to the preservation of rights against prior parties, nor as
to the preservation of any rights pertaining to prior parties beyond, in the
case of any Collateral in our possession, the same safe custody of such
Collateral to the extent afforded to our property. All of our rights and
remedies whether or not granted under this Security Agreement will be cumulative
and may be exercised singularly or concurrently.

 

7. Miscellaneous.

 

(a) Notices. All notices, requests, demands, consents, instructions or other
communications to or upon you or us under this Security Agreement must be in
writing and must be delivered in accordance with the terms and provisions of
Paragraph 31(e) of the Franchise Agreement.

 

(b) Waivers; Amendments. Any term, promise, agreement or condition of this
Security Agreement may be amended or waived if such amendment or waiver is in
writing and is signed by you and us. No failure or delay by us in exercising any
right under this Security Agreement will operate as a waiver of such right or of
any other right nor will any single or partial exercise of any such right
preclude any other further exercise of such right or of any other right. Unless
otherwise specified in any such waiver or consent, a waiver or consent given
under this Security Agreement will be effective only in the specific instance
and for the specific purpose for which given.

 

(c) Successors and Assignments. This Security Agreement will be binding upon and
inure to our benefit and your benefit and to the benefit of our respective
successors and assigns, including all persons and entities that become bound by
this Security Agreement; provided, however, that you may sell, assign and
delegate your respective rights and obligations under this Security Agreement
only as permitted by the Franchise Agreement. We may disclose this Security
Agreement, the Franchise Agreement and any financial or other information
relating to you to any assignee or potential assignee.

 

(d) JURY TRIAL. YOU AND WE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY AS TO ANY ISSUE RELATING TO THIS
SECURITY AGREEMENT IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT.

 

(e) Cumulative Rights, Etc. Our rights, powers and remedies under this Security
Agreement will be in addition to all rights, powers and remedies given to us by
applicable law, the Franchise Agreement or any other agreement, all of which
rights, powers, and remedies will be cumulative and may be exercised
successively or concurrently without impairing our rights under this Security
Agreement. You waive any right to require us to proceed against any person or to
exhaust any Collateral or to pursue any remedy in our power.

 

(f) Governing Law, Construction. This Security Agreement will be governed by and
construed according to the laws of the state in which you are located from time
to time in effect except to the extent preempted by United States federal law.
It is expressly stipulated and agreed to be your intent and our intent at all
times to comply with applicable law governing the highest lawful rate or amount
of interest payable on the Obligations. If the applicable law is ever judicially
interpreted so as to render usurious any amount called for under the Franchise
Agreement, or contracted for, charged, taken, reserved or received with respect
to the Obligations, or if our exercise of our remedies under this Security
Agreement or the Franchise Agreement or if any payment by you results in you
having paid any interest in excess of that permitted by applicable law, then it
is your and our express intent that all excess amounts previously collected by
us be credited on the principal balance of the Obligations (or, if the
Obligations

 

Exhibit I – Page 4



--------------------------------------------------------------------------------

have been or would be paid in full, refunded to you), and the provisions of the
Franchise Agreement immediately be deemed reformed and the amounts collectible
thereafter under this Security Agreement and under the Franchise Agreement
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for under this Security Agreement or under the Franchise
Agreement. All sums paid or agreed to be paid to us for the use, forbearance or
detention of the Obligations will, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of the
Obligations until payment in full so that the rate or amount of interest on
account of the Obligations does not exceed the usury ceiling from time to time
in effect and applicable to the Obligations for so long as the Obligations are
outstanding.

 

(g) Conflicting Provisions. To the extent there exists any conflict or
inconsistency between the terms of this Security Agreement and the terms of the
Franchise Agreement, the terms of the Franchise Agreement will govern.

 

(h) Counterparts. This Security Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties to this
Security Agreement will be deemed to constitute a complete, executed original
for all purposes.

 

IN WITNESS WHEREOF, you have caused this Security Agreement to be executed as of
the day and year first above written.

 

FRANCHISEE     By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

7-ELEVEN, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exhibit I – Page 5



--------------------------------------------------------------------------------

ATTACHMENT 1

TO SECURITY AGREEMENT

 

All Goods (including Equipment, Fixtures and Inventory) held or maintained on
the Store or otherwise used in the ownership or operation of the Store,
including money order blanks, bank drafts and store supplies, and all embedded
software, accessions, additions, attachments, improvements, substitutions and
replacements to such Goods and for such Goods;

 

All premium or going concern value of the franchise interest in the Store;

 

All licenses and permits used in connection with the operation of the Store; and

 

All proceeds of the foregoing (including whatever is receivable or received when
Collateral or proceeds are sold, collected, exchanged, returned, substituted or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including rights to payment and return premiums and insurance proceeds under
insurance with respect to any Collateral, and all rights to payment with respect
to any cause of action affecting or relating to the Collateral).

 

Attachment 1 – Solo Page



--------------------------------------------------------------------------------

ATTACHMENT 2

TO SECURITY AGREEMENT

 

[Complete for each Franchisee]

 

Exact Legal Name:

 

State or Organization:

 

Type of Organization:

 

Place of Business (or, if more than one, the Chief Executive Office):

 

Attachment 2 – Solo Page



--------------------------------------------------------------------------------

EXHIBIT J

 

Procedures for Selection of Third Party Reviewer and

for Reviewing Vendor Negotiating Practices

 

A. Qualifications and Selection of Franchisee Selection Committee Members:

 

1. Qualifications. The “Franchisee Selection Committee” will be made up of five
franchisees who, at the time of their selection and at all times during the
Committee’s deliberations, (i) are current 7-Eleven franchisees; (ii) are not in
breach of their 7-Eleven franchise agreement; (iii) are local Franchise Owners
Association Presidents, but not officers of any national 7-Eleven franchisee
association or coalition of associations; (iv) agree to serve voluntarily, and
(v) agree to be bound by this Exhibit J, including the dispute resolution
procedures set forth in Section C. The Franchisee Selection Committee will
select the Third Party Reviewer as provided in Section B. below and will be a
party to any dispute resolution proceedings contemplated by Section D. below.

 

2. Selection. The initial members of the Franchisee Selection Committee meeting
the requirements set forth above will be selected by the Allowance Review
Committee (“ARC”) established pursuant to the settlement of the following
matters: 7-Eleven Owners for Fair Franchising, et al v. The Southland
Corporation, et al, Superior Court of Alameda County, California (ASC No.
722272-6 OH) or Clyde Valente, et al v. The Southland Corporation, et al,
District Court for Dallas County, Texas (14th Judicial District) (Docket No.
96-11972-A). In the event the ARC has not selected all the members of the
Franchisee Selection Committee by July 1, 2004, we will select the initial
members of the Franchisee Selection Committee.

 

3. Replacement. Any Franchisee Selection Committee member who (i) resigns or
(ii) no longer meets the qualifications set forth in Section A.1(i)-(iv) above,
will, as of the date of such occurrence, no longer be a member of the Franchisee
Selection Committee. We will advise the Franchisee Selection Committee of the
occurrence of Section A.3.(i) or (ii) above, within a reasonable time after we
learn of it. The remaining members of the Franchisee Selection Committee, will
promptly select a replacement member, provided that we may select a replacement
member if the remaining members of the Franchisee Selection Committee have not
acted within 45 days after one or more members becoming ineligible to act as a
member of the Franchisee Selection Committee.

 

4. Costs. Except for the $75,000 per calendar year (adjusted based upon the
consumer price index, for each year after 2004) that we will provide pursuant to
Paragraph 15(k) for the costs associated with the selection of the Third Party
Reviewer and for such Third Party Reviewer to conduct the review contemplated by
Paragraph 15(k) and this Exhibit J and related costs, the Franchisee Selection
Committee shall bear all costs and expenses incurred by it relating to the
review and any other actions contemplated by Paragraph 15(k) and this Exhibit J.

 

B. Qualifications and Selection of Third Party Reviewer:

 

The selection of the Third Party Reviewer described in Paragraph 15(k) of the
Franchise Agreement will be made by the Franchisee Selection Committee, as set
out in Section A.1. above, within 90 days after the first day of each calendar
year during the term of the Franchise Agreement, beginning on January 1, 2005.
The Third Party Reviewer (i) should be an individual or entity that has
experience in reviewing and identifying discounts and allowances provided by
manufacturers and other vendors to retail companies; (ii) will not be
disqualified solely based on the fact that such individual or entity has been
engaged by us to review discounts and allowances obtained by or available to us
outside of the context of the review contemplated by this Exhibit J; (iii) may
(but need not) continue to be selected in subsequent

 

Exhibit J – Page 1



--------------------------------------------------------------------------------

years; and (iv) must agree to be bound by this Exhibit J, including the dispute
resolution procedures set forth in Section D. The Franchisee Selection Committee
shall notify us in writing promptly upon the selection of a Third Party
Reviewer, and the notice shall include a statement explaining how the Third
Party Reviewer satisfies each of the qualifications set forth above.

 

C. Procedures for and Scope of Review of Vendor Negotiating Practices and
Treatment of Discounts and Allowances:

 

1. Vendor Agreements. Beginning effective January 1, 2005, within 60 days after
the beginning of each calendar year during the Term of the Franchise Agreement,
we will provide to the Franchisee Selection Committee a list of all Vendor
agreements (including maintenance vendors recommended by us) entered into during
the immediately preceding calendar year. Promptly following the selection of the
Third Party Reviewer, the Franchisee Selection Committee shall identify to us in
writing any such Vendor agreements which it wishes the Third Party Reviewer to
review. The Third Party Reviewer may continue to review any Vendor agreements
that continue from year to year for the years they are operative, as outlined
above. The Third Party Reviewer will be entitled to obtain the total amount paid
to us by any Vendor whose agreement it is reviewing including verifying with the
Vendor the total amount paid, if it desires.

 

2. Confidentiality. Before reviewing any Vendor agreement under which we are
required to maintain the confidentiality of the terms of such agreement, the
Third Party Reviewer and each member of the Franchisee Selection Committee must
sign a confidentiality agreement in the form that we require. The Third Party
Reviewer will then be given access to the subject Vendor agreement and, if
requested, to our personnel who were directly involved in the negotiation of the
agreement which is the subject of the review. The review of all Vendor
agreements identified by the Franchisee Selection Committee must be completed
within 145 days after the date on which the Third Party Reviewer is selected
each year.

 

3. Scope of Review. In conducting its review of the Vendor agreements identified
as set forth above, the sole question before the Third Party Reviewer shall be
whether we satisfied our obligations under Paragraph 15(j)(1) and (2) of the
Franchise Agreement. In order to determine whether we met our obligations under
Paragraph 15(j)(1), the Third Party Reviewer and, if applicable, the Arbitrator
under Section D, (i) shall be directed to consider the limitations, restrictions
and conditions placed on the discount, allowance or other opportunity for price
adjustment by the Vendor and (ii) shall take into consideration whether the
nature and requirements of a particular Vendor’s offer of a lower cost of
products and services is consistent with our business concept and strategies.
The Third Party Reviewer may also review and report the actions we took to meet
the requirements for dealing with Vendors listed in the definition of System
Transaction Amounts in Exhibit E.

 

D. Dispute Resolution Procedures:

 

1. LIMITATIONS PERIOD. ANY AND ALL CLAIMS ARISING OUT OF OR RELATING TO OUR
OBLIGATIONS UNDER PARAGRAPHS 15(j) AND (k) OR THE REVIEW CONDUCTED UNDER THIS
EXHIBIT J WILL BE BARRED UNLESS AN ACTION IS COMMENCED UNDER THESE DISPUTE
RESOLUTION PROCEDURES WITHIN THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE
CALENDAR YEAR IN WHICH THE THIRD PARTY REVIEWER CONDUCTED THE REVIEW AT ISSUE.

 

2. Negotiation. In the event the Third Party Reviewer reasonably believes that
we did not meet our obligations under Paragraph 15(j) (1) or (2) of the
Franchise Agreement, then the Third Party Reviewer shall so advise our legal
department and the head of our merchandising department and the Franchisee
Selection Committee. The Franchisee Selection Committee and the head of our

 

Exhibit J – Page 2



--------------------------------------------------------------------------------

merchandising department (or his or her designee) shall endeavor in good faith
to resolve any such disputes within 30 days following the date on which it is
referred to them. If, after such 30 day period, the Franchisee Selection
Committee reasonably believes that we have failed to meet our obligations under
Paragraph 15(j) (1) or (2) of the Franchise Agreement and have not taken or
agreed to take action to remedy such failure, then the Franchisee Selection
Committee may bring a claim against us under the procedures set out in Section
D.3. below. You agree that this procedure shall be your sole remedy for any
breach or alleged breach of Paragraphs 15(j) and (k).

 

3. Non-Binding Mediation. Any claim arising under Paragraph 15(j) (1) or (2),
Paragraph 15 (k) and/or Exhibit J to the Franchise Agreement not resolved under
Section D.2. of this Exhibit J shall be submitted to non-binding mediation in
accordance with the procedures set forth in Paragraph 29 of the Franchise
Agreement, except that the mediator’s fees and expenses and the fees charged by
the American Arbitration Association (or any other organization used for the
mediation), will be shared by the Franchisee Selection Committee and us, with
one-half of those expenses and fees being paid by us and one-half of those
expenses and fees being paid by the Franchisee Selection Committee. We and the
Franchisee Selection Committee will be responsible for our respective expenses
incurred in connection with the mediation. You and we agree that good faith
participation in this mediation procedure is obligatory. If the dispute cannot
be finally resolved through mediation within 30 days after the mediation demand
is made, the dispute shall be submitted for binding arbitration by the
Franchisee Selection Committee, or by us, upon demand of either party, to the
American Arbitration Association in accordance with Section D.4. of this Exhibit
J.

 

4. Arbitration.

 

a. The arbitration proceedings will be conducted by one arbitrator
(“Arbitrator”), and, except as this subsection otherwise provides, according to
the then-current commercial arbitration rules of the American Arbitration
Association. Unless otherwise agreed by the Franchisee Selection Committee and
us, the Arbitrator will be an individual who has experience in the availability
and use of product and service discounts and allowances provided by vendors in
the retail industry. All proceedings will be conducted at a suitable location
chosen by the Arbitrator in the city where our principal business address is
then located. All matters relating to arbitration will be governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Judgment upon the Arbitrator’s
award may be entered in any court of competent jurisdiction.

 

b. Within a reasonable time after the issuance of a final arbitrator’s award
that is not subject to appeal or final judgment of a court of competent
jurisdiction enforcing an arbitrator’s award and awarding an amount to be paid
to franchisees under this procedure, we will pay that award by crediting to your
Open Account an amount equal to your allocable share of the award based on your
purchases of the Vendor’s products or services. If purchase data is unavailable,
we will estimate payments based upon the best available data. For franchisees
that have left the system, we will mail the payments to their last known
address. We will pay out the entire award to franchisees, and you agree that our
determination regarding payment will be final and that you have no right to, and
waive, any contest with respect to the determination of the amounts to be paid.

 

c. Limitation on Damages.

 

(i) You and we agree that the Arbitrator will be instructed by the parties to
the arbitration that:

 

  •   with respect to a finding that we failed to meet our obligations under
Paragraph 15(j)(1) or under the definition of System Transaction Amounts in
Exhibit E, no damages,

 

Exhibit J – Page 3



--------------------------------------------------------------------------------

including money damages, specific performance, injunctive relief, or attorneys’
fees and costs, may be awarded;

 

  •   with respect to a finding that we failed to satisfy our obligations under
Paragraph 15 (j) (2), the damages that can be awarded to you are limited to an
amount equal to the amount of the discount or allowance attributable to your
purchases of the goods or services on which the allowance was given multiplied
by the percentage equal to the difference between 100% and the percentage used
to calculate the 7-Eleven Charge for the year in question.

 

(ii) In addition and notwithstanding anything to the contrary herein, the
Arbitrator may not award any punitive or exemplary damages against either party
under any circumstances. We and you agree to be bound by the provisions of any
limitation on the period of time in which claims must be brought under
applicable law or the Franchise Agreement (including this Exhibit J), whichever
expires earlier.

 

d. Arbitration Costs. The Arbitrator’s fees and expenses and the fees charged by
American Arbitration Association (or any other organization used for the
arbitration) will be shared by the Franchisee Selection Committee and us, with
one-half of those expenses and fees being paid by us and one-half of those
expenses and fees being paid by the Franchisee Selection Committee. We and the
Franchisee Selection Committee will be responsible for our respective expenses
incurred in connection with the arbitration.

 

e. Acknowledgements Regarding Arbitration. The parties acknowledge that any
dispute arising out of or related to a violation or alleged violation of
Paragraph 15(j) or arising out of or related to Paragraph 15(k) or Exhibit J is
solely between you and us, that no Vendor will be a necessary party to any such
dispute, and that you will have no remedy against any Vendor for a violation of
Paragraph 15(j). The parties further acknowledge that the provisions of Section
D.4 will continue in full force and effect subsequent to and notwithstanding the
Franchise Agreement’s expiration or termination.

 

FRANCHISEE By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Printed Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

7-ELEVEN, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Exhibit J – Page 4